


TAL ADVANTAGE II LLC

Issuer

and

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

 

INDENTURE

Dated as of March 27, 2008

 

 

 

--------------------------------------------------------------------------------






Table of Contents

 

 

 

 

 

Page

         

ARTICLE I

         

DEFINITIONS

         

Section 101.

 

Defined Terms

 

3

Section 102.

 

Other Definitional Provisions

 

3

Section 103.

 

Computation of Time Periods

 

3

Section 104.

 

Duties of Administrative Agent

 

3

Section 105.

 

General Interpretive Principles

 

4

Section 106.

 

Statutory References

 

4

         

ARTICLE II

         

THE NOTES

         

Section 201.

 

Authorization of Notes

 

4

Section 202.

 

Form of Notes; Global Notes

 

5

Section 203.

 

Execution; Recourse Obligation

 

7

Section 204.

 

Certificate of Authentication

 

7

Section 205.

 

Registration; Registration of Transfer and Exchange of Notes

 

7

Section 206.

 

Mutilated Destroyed, Lost and Stolen Notes

 

10

Section 207.

 

Delivery, Retention and Cancellation of Notes

 

11

Section 208.

 

ERISA Deemed Representations

 

11

         

ARTICLE III

         

PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS

         

Section 301.

 

Principal and Interest

 

11

Section 302.

 

Trust Account

 

12

Section 303.

 

Investment of Monies Held in the Trust Account, the Restricted Cash Account, and
Series Accounts; Control over Eligible Investments

 

17

Section 304.

 

Reports to Noteholders

 

19

Section 305.

 

Records

 

19

Section 306.

 

Restricted Cash Account

 

19

Section 307.

 

CUSIP Numbers

 

20

Section 308.

 

No Claim

 

20

Section 309.

 

Compliance with Withholding Requirements

 

20

Section 310.

 

Tax Treatment of Notes

 

21

         

ARTICLE IV

         

COLLATERAL

         

Section 401.

 

Collateral

 

21

Section 402.

 

Pro Rata Interest

 

22

Section 403.

 

Indenture Trustee’s Appointment as Attorney-in-Fact

 

22

Section 404.

 

Release of Security Interest

 

23

 

 

i

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

Section 405.

 

Administration of Collateral

 

23

Section 406.

 

Quiet Enjoyment

 

25

         

ARTICLE V

         

RIGHTS OF NOTEHOLDERS; ALLOCATION AND APPLICATION OF COLLECTIONS; REQUISITE
GLOBAL MAJORITY

         

Section 501.

 

Rights of Noteholders

 

25

Section 502.

 

Collections and Allocations

 

25

Section 503.

 

Determination of Requisite Global Majority

 

25

         

ARTICLE VI

         

COVENANTS

         

Section 601.

 

Payment of Principal and Interest; Payment of Taxes

 

26

Section 602.

 

Maintenance of Office

 

26

Section 603.

 

Corporate Existence

 

27

Section 604.

 

Protection of Collateral

 

27

Section 605.

 

Performance of Obligations

 

27

Section 606.

 

Negative Covenants

 

28

Section 607.

 

Non-Consolidation of the Issuer

 

29

Section 608.

 

No Bankruptcy Petition

 

29

Section 609.

 

Liens

 

30

Section 610.

 

Other Debt

 

30

Section 611.

 

Guarantees, Loans, Advances and Other Liabilities

 

30

Section 612.

 

Consolidation, Merger and Sale of Assets

 

30

Section 613.

 

Other Agreements; Amendment of Transaction Documents

 

30

Section 614.

 

Charter Documents

 

31

Section 615.

 

Capital Expenditures

 

31

Section 616.

 

Permitted Activities; Compliance with Organizational Documents

 

31

Section 617.

 

Investment Company Act

 

31

Section 618.

 

Payments of Collateral

 

31

Section 619.

 

Notices

 

31

Section 620.

 

Books and Records

 

31

Section 621.

 

Subsidiaries

 

32

Section 622.

 

Investments

 

32

Section 623.

 

Use of Proceeds

 

32

Section 624.

 

Asset Base Certificate

 

32

Section 625.

 

Financial Statements

 

32

Section 626.

 

UNIDROIT Convention

 

33

Section 627.

 

Other Information

 

33

Section 628.

 

Hedging Requirement

 

33

Section 629.

 

Ownership of Issuer

 

34

Section 630.

 

Intentionally Omitted

 

34

Section 631.

 

Tax Election of the Issuer

 

34

Section 632.

 

Rating Agency Notices

 

34

Section 633.

 

Compliance with Law

 

34

 

 

ii

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

         

ARTICLE VII

         

DISCHARGE OF INDENTURE; PREPAYMENTS

         

Section 701.

 

Full Discharge

 

34

Section 702.

 

Prepayment of Notes

 

34

Section 703.

 

Unclaimed Funds

 

35

         

ARTICLE VIII

         

DEFAULT PROVISIONS AND REMEDIES

         

Section 801.

 

Event of Default

 

36

Section 802.

 

Acceleration of Stated Maturity; Rescission and Annulment

 

39

Section 803.

 

Collection of Indebtedness

 

40

Section 804.

 

Remedies

 

41

Section 805.

 

Indenture Trustee May Enforce Claims Without Possession of Notes

 

41

Section 806.

 

Allocation of Money Collected

 

42

Section 807.

 

Limitation on Suits

 

43

Section 808.

 

Unconditional Right of Noteholders to Receive Principal, Interest and Commitment
Fees

 

44

Section 809.

 

Restoration of Rights and Remedies

 

44

Section 810.

 

Rights and Remedies Cumulative

 

44

Section 811.

 

Delay or Omission Not Waiver

 

44

Section 812.

 

Control by Requisite Global Majority

 

44

Section 813.

 

Waiver of Past Defaults

 

45

Section 814.

 

Undertaking for Costs

 

45

Section 815.

 

Waiver of Stay or Extension Laws

 

45

Section 816.

 

Sale of Collateral

 

45

Section 817.

 

Action on Notes

 

46

         

ARTICLE IX

         

CONCERNING THE INDENTURE TRUSTEE

         

Section 901.

 

Duties of the Indenture Trustee

 

46

Section 902.

 

Certain Matters Affecting the Indenture Trustee

 

48

Section 903.

 

Indenture Trustee Not Liable

 

49

Section 904.

 

Indenture Trustee May Own Notes

 

49

Section 905.

 

Indenture Trustee’s Fees and Expenses

 

49

Section 906.

 

Eligibility Requirements for the Indenture Trustee

 

50

Section 907.

 

Resignation and Removal of the Indenture Trustee

 

50

Section 908.

 

Successor Indenture Trustee

 

51

Section 909.

 

Merger or Consolidation of the Indenture Trustee

 

51

Section 910.

 

Separate Indenture Trustees, Co-Indenture Trustees and Custodians

 

51

Section 911.

 

Representations and Warranties

 

53

Section 912.

 

Indenture Trustee Offices

 

54

 

 

iii

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

         

Section 913.

 

Notice of Event of Default

 

54

Section 914.

 

Notices

 

54

         

ARTICLE X

         

SUPPLEMENTAL INDENTURES

         

Section 1001.

 

Supplemental Indentures Not Creating a New Series Without Consent of Noteholders

 

55

Section 1002.

 

Supplemental Indentures Not Creating a New Series with Consent of Noteholders

 

56

Section 1003.

 

Execution of Supplemental Indentures

 

57

Section 1004.

 

Effect of Supplemental Indentures

 

57

Section 1005.

 

Reference in Notes to Supplemental Indentures

 

57

Section 1006.

 

Issuance of Series of Notes

 

57

         

ARTICLE XI

         

NOTEHOLDERS LISTS

         

Section 1101.

 

Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders

 

59

Section 1102.

 

Preservation of Information; Communications to Noteholders

 

59

         

ARTICLE XII

         

EARLY AMORTIZATION EVENTS

         

Section 1201.

 

Early Amortization Events

 

59

Section 1202.

 

Remedies

 

60

         

ARTICLE XIII

         

MISCELLANEOUS PROVISIONS

         

Section 1301.

 

Compliance Certificates and Opinions

 

60

Section 1302.

 

Form of Documents Delivered to Indenture Trustee

 

61

Section 1303.

 

Acts of Noteholders

 

61

Section 1304.

 

Inspection

 

61

Section 1305.

 

Limitation of Right

 

62

Section 1306.

 

Severability

 

62

Section 1307.

 

Notices

 

62

Section 1308.

 

Consent to Jurisdiction

 

64

Section 1309.

 

Captions

 

64

Section 1310.

 

Governing Law

 

64

Section 1311.

 

No Petition

 

64

Section 1312.

 

WAIVER OF JURY TRIAL

 

64

Section 1313.

 

Waiver of Immunity

 

65

Section 1314.

 

Judgment Currency

 

65

Section 1315.

 

Hedge Counterparty

 

65

 

 

iv

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

         

Section 1316.

 

Consents and Approvals

 

66

Section 1317.

 

Counterparts

 

66

 

 

 

 

 

Schedule I

 

Maximum Concentrations for Lessees

 

 

 

 

 

 

 

EXHIBIT A

-

Form of Non-Recourse Release

 

 

EXHIBIT B

-

Investment Letter

 

 

EXHIBIT C

-

Form of Control Agreement

 

 

EXHIBIT D

-

Depreciation Methods by Type of Managed Container

 

 

EXHIBIT E

-

Form of Asset Base Certificate

 

 

EXHIBIT F

 

Interest Rate Hedge Agreement Policy

 

 

 

 

 

 

 

APPENDIX A

-

Master Index of Defined Terms

 

 

 

 

v

 

--------------------------------------------------------------------------------






This Indenture, dated as of March 27, 2008 (as amended, modified or supplemented
from time to time as permitted hereby, this “Indenture”), between TAL ADVANTAGE
II LLC, a limited liability company organized under the laws of Delaware (the
“Issuer”), and U.S. Bank National Association, a national banking association,
as the Indenture Trustee (the “Indenture Trustee”).

Each party agrees as follows for the benefit of the other party, the
Noteholders, each Series Enhancer, if any, and each Eligible Hedge Counterparty.

GRANTING CLAUSE

To secure the payment of all Outstanding Obligations and the performance of all
of the Issuer’s covenants and agreements in this Indenture and all other
Transaction Documents, the Issuer hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to the Indenture Trustee, for the benefit of
Noteholders, each Series Enhancer, if any, and each Hedge Counterparty, a
security interest in and to all of the Issuer’s right, title and interest in, to
and under the following, whether now existing or hereafter created or acquired:
(i) the Managed Containers (including any and all substitutions therefor
acquired from time to time) and other Transferred Assets, (ii) the Trust
Account, the Restricted Cash Account, any Series Account and all amounts and
Eligible Investments, Financial Assets, Investment Property, Securities
Entitlements and all other instruments, assets or amounts credited to any of the
foregoing or otherwise on deposit from time to time in the foregoing, (iii) the
Contribution and Sale Agreement, all Hedge Agreements, the Management Agreement
and the Intercreditor Agreement, (iv) all other assets and properties of the
Issuer, whether now existing or hereafter acquired, (v) all income, payments and
proceeds of the foregoing and all other assets granted, assigned, conveyed,
mortgaged, pledged, hypothecated and transferred to the Indenture Trustee
pursuant to this clause, and (vi) all of the following, whether now existing or
hereafter acquired:

(a) All Accounts;

(b) All Chattel Paper;

(c) All Lease Agreements;

(d) All Contracts;

(e) All Documents;

(f) All General Intangibles;

(g) All Instruments;

(h) All Inventory;

(i) All Supporting Obligations;

(j) All Equipment;

(k) All Letter-of-Credit Rights;

(l) All Commercial Tort Claims;

(m) All Investment Property;

 

 

--------------------------------------------------------------------------------






(n) All Deposit Accounts;

(o) All property of the Issuer held by the Indenture Trustee including, without
limitation, all property of every description now or hereafter in the possession
or custody of or in transit to the Indenture Trustee for any purpose, including,
without limitation, safekeeping, collection or pledge, for the account of the
Issuer, or as to which the Issuer may have any right or power;

(p) To the extent not included above and without limiting the foregoing, all
Chattel Paper, all Leases and all schedules, supplements, amendments,
modifications, renewals, extensions, and guarantees thereof in every case
whether now owned or hereafter acquired and all amounts, rentals, proceeds and
other sums of money due and to become due under the Container Related
Agreements, including (in each case only to the extent related to the Managed
Containers), without limitation, (i) all rentals, payments and other monies,
including all insurance payments and claims for losses due and to become due to
the Issuer under, and all claims for damages arising out of the breach of, any
Container Related Agreement; (ii) the right of the Issuer to terminate, perform
under, or compel performance of the terms of the Container Related Agreements;
(iii) any guarantee of the Container Related Agreements and (iv) any rights of
the Issuer in respect of any subleases or assignments permitted under the
Container Related Agreements;

(q) All insurance proceeds of the Collateral and all proceeds of the voluntary
or involuntary disposition of the Collateral or such proceeds;

(r) Any and all payments made or due to the Issuer in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority and any other cash or
non-cash receipts from the sale, exchange, collection or other disposition of
the Collateral; and

(s) To the extent not otherwise included, all income and Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.

All of the property described in this Granting Clause is herein collectively
called the “Collateral” and as such is security for all Outstanding Obligations;
provided that notwithstanding anything to the contrary in this Indenture,
Collateral shall not include monies paid to the Issuer under this Indenture,
including monies received by the Issuer pursuant to Section 302 or Section 806.

The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required as hereinafter provided. Notwithstanding the foregoing, the Indenture
Trustee does not assume, and shall have no liability to perform, any of the
Issuer’s obligations under any agreement included in the Collateral and shall
have no liability arising from the failure of the Issuer or any other Person to
duly perform any such obligations.

 

 

2

 

--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS

Section 101. Defined Terms. Capitalized terms used in this Indenture shall have
the meanings set forth in Appendix A hereto and the definitions of such terms
shall be equally applicable to both the singular and plural forms of such terms.

Section 102. Other Definitional Provisions. (a) With respect to any Series, all
terms used herein and not otherwise defined herein shall have meanings ascribed
to such terms in the related Supplement.

(b) As used in this Indenture and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Indenture or in
any such certificate or other document, and accounting terms partly defined in
this Indenture or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under GAAP
consistently applied. To the extent that the definitions of accounting terms in
this Indenture or in any such certificate or other document are inconsistent
with the meanings of such terms under GAAP or regulatory accounting principles,
the definitions contained in this Indenture or in any such certificate or other
document shall control.

(c) With respect to any Collection Period, the “related Record Date,” the
“related Determination Date,” and the “related Payment Date” shall mean the
Record Date occurring on the last Business Day of such Collection Period and the
Determination Date and Payment Date occurring in the month immediately following
the end of such Collection Period.

(d) With respect to any Series of Notes, the “related Supplement” shall mean the
Supplement pursuant to which such Series of Notes is issued and the “related
Series Enhancer” shall mean the Series Enhancer for such Series of Notes.

(e) With respect to any ratio analysis required to be performed as of the most
recently completed fiscal quarter of a Person, the most recently completed
fiscal quarter shall mean the most recently completed fiscal quarter for which
financial statements were required hereunder to have been delivered.

(f) With respect to the calculations of the ratios set forth in this Indenture,
the components of such calculations are to be determined in accordance with
GAAP, consistently applied, with respect to the Issuer or the Manager, as the
case may be.

Section 103. Computation of Time Periods. Unless otherwise stated in this
Indenture or any Supplement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

Section 104. Duties of Administrative Agent. All of the duties and
responsibilities of the Administrative Agent set forth in this Indenture, any
Supplement or any other Transaction Document are subject in all respects to the
terms and conditions of the Administration Agreement. Each of the Issuer, the
Indenture Trustee and, by acceptance of its Notes, each Noteholder hereby
acknowledges the terms of the Administration Agreement and agrees to cooperate
with the Administrative Agent in its execution of its duties and
responsibilities.

 

 

3

 

--------------------------------------------------------------------------------






Section 105. General Interpretive Principles. For purposes of this Indenture
(including Appendix A hereto) except as otherwise expressly provided or unless
the context otherwise requires:

(a) the defined terms in this Indenture shall include the plural as well as the
singular, and the use of any gender herein shall be deemed to include any other
gender;

(b) references herein to “Articles”, “Sections”, “Subsections”, “paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, paragraphs and other subdivisions of this
Indenture;

(c) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

(d) the words “herein”, “hereof’, “hereunder” and other words of similar import
refer to this Indenture as a whole and not to any particular provision;

(e) the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(f) When referring to Section 302 or Section 806 of this Indenture, the term
“or” shall be additive and not exclusive.

Section 106. Statutory References. References in this Indenture to any section
of the Uniform Commercial Code or the UCC shall mean, on or after the effective
date of adoption of any revision to the Uniform Commercial Code or the UCC in
the applicable jurisdiction, such revised or successor section thereto.

ARTICLE II

THE NOTES

Section 201. Authorization of Notes. (a) The number of Series or Classes of
Notes which may be created by this Indenture is not limited; provided, however,
that, the issuance of any Series of Notes shall not result in, or with the
giving of notice or the passage of time or both would not result in, the
occurrence of an Early Amortization Event or an Event of Default. The aggregate
principal amount of Notes of each Series which may be issued, authenticated and
delivered under this Indenture is not limited except as shall be set forth in
any Supplement and as restricted by the provisions of this Indenture.

(b) The Notes issuable under this Indenture shall be issued in such Series, and
such Class or Classes within a Series, as may from time to time be created by
Supplement pursuant to this Indenture. Each Series shall be created by a
different Supplement and shall be designated to differentiate the Notes of such
Series from the Notes of any other Series. The Issuer intends that each such
Note shall constitute a “security” within the meaning of Article 8 of the UCC.

(c) Upon satisfaction of and compliance with the requirements and conditions to
Closing set forth in the related Supplement, Notes of the Series to be executed
and delivered on a particular Series Issuance Date pursuant to such related
Supplement, may be executed by the Issuer and delivered to the Indenture Trustee
for authentication following the execution and delivery of the related

 

 

4

 

--------------------------------------------------------------------------------






Supplement creating such Series or from time to time thereafter, and the
Indenture Trustee shall authenticate and deliver Notes upon a request set forth
in an Officer’s Certificate of the Issuer signed by one of its Authorized
Signatories, without further action on the part of the Issuer.

Section 202. Form of Notes; Global Notes. (a) Notes of any Series or Class
(other than Subject Notes) may be issued, authenticated and delivered, at the
option of the Issuer, as Regulation S Global Notes, Rule 144A Global Notes, or
as Definitive Notes or as may otherwise be set forth in a Supplement and shall
be substantially in the form of the exhibits attached to the related Supplement.
Notes of each Series shall be dated the date of their authentication and shall
bear interest at such rate, be payable as to principal, premium, if any, and
interest on such date or dates, and shall contain such other terms and
provisions as shall be established in the related Supplement. Except as
otherwise provided in any Supplement, the Notes shall be issued in minimum
denominations of $15,000,000 and in integral multiples of $1,000,000 in excess
thereof; provided that one Note of each Class may be issued in a nonstandard
denomination. Notwithstanding any other provision of this Indenture or any
Supplement thereto, Subject Notes shall only be issued in certificated form.

(b) If the Issuer shall choose to issue Regulation S Global Notes or Rule 144A
Global Notes, such notes shall be issued in the form of one or more Regulation S
Global Notes or one or more Rule 144A Global Notes which (i) shall represent,
and shall be denominated in an aggregate amount equal to, the aggregate
principal amount of all Notes to be issued under the related Supplement, (ii)
shall be delivered as one or more Notes held by the Book-Entry Custodian, or, if
appointed to hold such Notes as provided below, the Notes shall be registered in
the name of the Depositary or its nominee, (iii) shall be substantially in the
form of the exhibits attached to the related Supplement, with such changes
therein as may be necessary to reflect that each such Note is a Global Note, and
(iv) shall each bear a legend substantially to the effect included in the form
of the exhibits attached to the related Supplement.

(c) Notwithstanding any other provisions of this Section 202 or of Section 205,
unless and until a Global Note is exchanged in whole for Definitive Notes, a
Global Note may be transferred, in whole, but not in part, and in the manner
provided in this Section 202, only by (i) the Depositary to a nominee of such
Depositary, or (ii) by a nominee of such Depositary to such Depositary or
another nominee of such Depositary or (iii) by such Depositary or any such
nominee to a successor Depositary selected or approved by the Issuer or to a
nominee of such successor Depositary or in the manner specified in Section
202(d). The Depositary or the Issuer shall order the Note Registrar to
authenticate and deliver any Global Notes and any Global Note for each Class of
Notes having an aggregate initial outstanding principal balance equal to the
initial outstanding balance of such Class. Noteholders shall hold their
respective Ownership Interests in and to such Notes through the book-entry
facilities of the Depositary. Without limiting the foregoing, any Noteholders
shall hold their respective Ownership Interests, if any, in Global Notes only
through Depositary Participants.

(d) If (i) the Issuer elects to issue Definitive Notes, (ii) the Depositary for
the Notes represented by one or more Global Notes at any time notifies the
Issuer that it is unwilling or unable to continue as Depositary of the Notes or
if at any time the Depositary shall no longer be a clearing agency registered
under the Exchange Act, and a successor Depositary is not appointed or approved
by the Issuer within 90 days after the Issuer receives such notice or becomes
aware of such condition, as the case may be, (iii) the Indenture Trustee, at the
written direction of the Control Party for a Series, elects to terminate the
book-entry system through the Depositary for such Series or (iv) after an Event
of Default or a Manager Default, the Control Party for a Series notifies the
Depositary or Book-Entry Custodian for such Series, as the case may be, in
writing that the continuation of a book-entry system through the Depositary or
the Book-Entry Custodian, as the case may be, is no longer in the best interest
of the Noteholders of such Series, the Issuer will promptly execute, and the
Indenture Trustee, upon receipt of an Officer’s Certificate evidencing such
determination by the Issuer, will promptly authenticate and make available for
delivery, Definitive Notes, in authorized denominations and in an aggregate
principal amount equal to the

 

 

5

 

--------------------------------------------------------------------------------






principal amount of one or more Global Notes so exchanged in exchange for such
one or more Global Notes or as an original issuance of Notes and this Section
202(d) shall no longer be applicable to the Notes of such Series. Upon the
exchange of the Global Notes for such Definitive Notes without coupons, in
authorized denominations, such Global Notes shall be canceled by the Indenture
Trustee. All Definitive Notes shall be issued without coupons. Such Definitive
Notes issued in exchange of the Global Notes pursuant to this Section 202(d)
shall be registered in such names and in such authorized denominations as the
Depositary in the case of an exchange or the Note Registrar in the case of an
original issuance, pursuant to instructions from its direct or indirect
participants or otherwise, shall instruct the Indenture Trustee. The Indenture
Trustee may conclusively rely on any such instructions furnished by the
Depositary or the Note Registrar, as the case may be, and shall not be liable
for any delay in delivery of such instructions. The Indenture Trustee shall make
such Notes available for delivery to the Persons in whose names such Notes are
so registered.

(e) As long as the Notes Outstanding are represented by one or more Global
Notes:

 

(1)

the Note Registrar and the Indenture Trustee may deal with the Depositary for
all purposes (including the payment of principal of and interest on the Notes)
as the authorized representative of the Note Owners;

 

(2)

the rights of Note Owners shall be exercised only through the Depositary and
shall be limited to those established by law and agreements between such Note
Owners and the Depositary or the Depositary Participants. Unless and until
Definitive Notes are issued, the Depositary will make book-entry transfers among
the Depositary Participants and receive and transmit payments of principal of,
and interest on, the Notes to such Depositary Participants; and

 

(3)

whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Noteholders evidencing a specified percentage of
the voting rights of a particular Series, the Depositary shall be deemed to
represent such percentage only to the extent that it has received instructions
to such effect from Note Owners and/or Depositary Participants owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes (or Class of Notes) and has delivered such instruction to the
Indenture Trustee.

(f) Whenever a notice or other communication to the Noteholders is required
under this Indenture, unless and until Definitive Notes have been issued to the
Noteholders, the Indenture Trustee shall give all such notices and
communications to the Depositary.

(g) The Indenture Trustee is hereby initially appointed as the Book-Entry
Custodian and hereby agrees to act as such in accordance with the agreement that
it has with the Depositary authorizing it to act as such. The Book-Entry
Custodian may, and, if it is no longer qualified to act as such, the Book-Entry
Custodian shall, appoint, by written instrument delivered to the Issuer and the
Depositary, any other transfer agent (including the Depositary or any successor
Depositary) to act as Book-Entry Custodian under such conditions as the
predecessor Book-Entry Custodian and the Depositary or any successor Depositary
may prescribe, provided that the predecessor Book-Entry Custodian shall not be
relieved of any of its duties or responsibilities by reason of any such
appointment of other than the Depositary. If the Indenture Trustee resigns or is
removed in accordance with the terms hereof, the successor Indenture Trustee or,
if it so elects, the Depositary shall immediately succeed to its predecessor’s
duties as Book-Entry Custodian. The Issuer shall have the rights to inspect, and
to obtain copies of, any Notes held as Global Notes by the Book-Entry Custodian.

 

 

6

 

--------------------------------------------------------------------------------






(h) The provisions of Section 205(g) shall apply to all transfers of Definitive
Notes, if any, issued in respect of Ownership Interests in the Rule 144A Global
Notes.

Section 203. Execution; Recourse Obligation. The Notes shall be executed on
behalf of the Issuer by an Authorized Signatory of the Issuer. The Notes shall
be dated the date of their authentication by the Indenture Trustee.

In case any Authorized Signatory of the Issuer whose signature shall appear on
the Notes shall cease to be an Authorized Signatory of the Issuer before the
authentication by the Indenture Trustee and delivery of such Notes, such
signature or facsimile signature shall nevertheless be valid and sufficient for
all purposes.

All Notes and the interest and other amounts payable thereon shall be full
recourse obligations of the Issuer and shall be secured by all of the Issuer’s
right, title and interest in the Collateral. The Notes shall never constitute
obligations of the Indenture Trustee, the Manager, the Seller or of any
shareholder or any Affiliate of the Seller (other than the Issuer) or any member
of the Issuer, or any officers, directors, employees or agents of any thereof,
and no recourse may be had under or upon any obligation, covenant or agreement
of this Indenture, any Supplement or of any Notes, or for any claim based
thereon or otherwise in respect thereof, against any incorporator or against any
past, present, or future owner, partner of an owner or any officer, employee or
director thereof or of any successor entity, or any other Person, either
directly or through the Issuer, whether by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly agreed that this Indenture and the obligations issued
hereunder are solely obligations of the Issuer, and that no such personal
liability whatever shall attach to, or is or shall be incurred by, any other
Person under or by reason of this Indenture, any Supplement or any Notes or
implied therefrom, or for any claim based thereon or in respect thereof, all
such liability and any and all such claims being hereby expressly waived and
released as a condition of, and as a consideration for, the execution of this
Indenture and the issue of such Notes. Except as provided in any Supplement, no
Person other than the Issuer shall be liable for any obligation of the Issuer
under this Indenture or any Note or any losses incurred by any Noteholder.

Section 204. Certificate of Authentication. No Notes shall be secured hereby or
entitled to the benefit hereof or shall be or become valid or obligatory for any
purpose unless there shall be endorsed thereon a certificate of authentication
by the Indenture Trustee, substantially in the form set forth in the form of
Note attached to the related Supplement. Such certificate on any Note shall be
conclusive evidence and the only competent evidence that the Note has been duly
authenticated and delivered hereunder.

At the written direction of the Issuer, the Indenture Trustee shall authenticate
and deliver the Notes. It shall not be necessary that the same signatory of the
Indenture Trustee execute the certificate of authentication on each of the
Notes.

Section 205. Registration; Registration of Transfer and Exchange of Notes.

(a) Initially, the Indenture Trustee shall keep at its Corporate Trust Office
books for the registration and transfer of the Notes (the “Note Register”). The
Issuer hereby appoints the Indenture Trustee as its registrar (the “Note
Registrar”) and transfer agent to keep such books and make such registrations
and transfers as are hereinafter set forth in this Section 205 and also
authorizes and directs the Indenture Trustee to provide a copy of such
registration record to each of the Administrative Agent and the Manager upon
their request. The names and addresses of the Noteholders and all transfers of,
and the names and addresses of the transferee of, all Notes will be registered
in such Note Register. The Person in whose name any Note is so registered shall
be deemed and treated as the owner and Noteholder thereof for all purposes of
this Indenture, and none of the Indenture Trustee, any Series Enhancer, the

 

 

7

 

--------------------------------------------------------------------------------






Note Registrar or the Issuer shall be affected by any notice or knowledge to the
contrary. If a Person other than the Indenture Trustee is appointed by the
Issuer to maintain the Note Register, the Issuer will give the Indenture Trustee
and the Administrative Agent prompt written notice of such appointment and of
the location, and any change in the location, of the successor Note Registrar,
and the Indenture Trustee and any Series Enhancer shall have the right to
inspect the Note Register at all reasonable times and to obtain copies thereof,
and the Indenture Trustee shall have the right to conclusively rely upon a
certificate executed on behalf of the Note Registrar by an officer thereof as to
the names and addresses of the Noteholders and the principal amounts and number
of such Notes.

(b) Payments of principal, premium, if any, and interest on any Note shall be
payable on each Payment Date only to the Person that was the Noteholder thereof
on the Record Date immediately preceding such Payment Date. The principal of,
premium, if any, and interest on each Note shall be payable at the Corporate
Trust Office of the Indenture Trustee in immediately available funds in such
coin or currency of the United States of America as at the time for payment
shall be legal tender for the payment of public and private debts.

(c) Notwithstanding the foregoing or any provision in any Note to the contrary,
if so requested by the Noteholder by written notice (given at least ten (10)
days prior to the applicable Payment Date) to the Indenture Trustee, all amounts
payable to such Noteholder may be paid either (i) by crediting the amount to be
distributed to such Noteholder to an account maintained by such Noteholder with
the Indenture Trustee or by transferring such amount by wire to such other bank
in the United States, including a Federal Reserve Bank, as shall have been
specified in such notice, for credit to the account of such Noteholder
maintained at such bank, or (ii) by mailing a check to such address as such
Noteholder shall have specified in such notice, in either case without any
presentment or surrender of such Note to the Indenture Trustee at the Corporate
Trust Office of the Indenture Trustee.

(d) All payments on the Notes shall be paid to the Noteholders by wire transfer
of immediately available funds for receipt prior to 2:00 p.m. (New York City
time) on the related Payment Date. Any such payments received by the Noteholders
after 2:00 p.m. (New York City time) on any day shall be considered to have been
received on the next succeeding Business Day; provided, however, that if the
Issuer has deposited the required funds with the Indenture Trustee by close of
business one (1) Business Day prior to the Payment Date, then the Issuer shall
be deemed to have made such payment at the time so required on such date.
Notwithstanding the foregoing or any provision in any Note to the contrary, if
so requested by the registered Noteholder by written notice to the Indenture
Trustee, all amounts payable to such registered Noteholder may be paid by
mailing a check to such address as such Noteholder shall have specified in such
notice, in either case without any presentment or surrender of such Note to the
Indenture Trustee at the Corporate Trust Office of the Indenture Trustee.

(e) Upon surrender for registration of transfer of any Note at the Corporate
Trust Office, the Issuer shall execute and the Indenture Trustee, upon written
request, shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of the same Series and Class,
of any authorized denominations and of alike aggregate original principal
amount.

(f) All Notes issued upon any registration of transfer or exchange of Notes
shall be the legal, valid and binding obligations of the Issuer, evidencing the
same debt, and entitled to the same benefits under this Indenture and the
relevant Supplement, as the Notes surrendered upon such registration of transfer
or exchange.

(g) Every Note presented or surrendered for registration of transfer or for
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer, in form satisfactory to the Issuer and the Indenture Trustee duly
executed, by the Noteholder thereof or his attorney duly authorized in writing.

 

 

8

 

--------------------------------------------------------------------------------






(h) Any service charge, fees or expenses made or expense incurred by the
Indenture Trustee for any such registration of transfer or exchange referred to
in this Section 205 shall be paid by the applicable Noteholder. The Indenture
Trustee or the Issuer may require payment by the applicable Noteholder of a sum
sufficient to cover any tax, expense or other governmental charge payable in
connection therewith.

(i) Unless otherwise specified in the related Supplement, no transfer of any
Note or interest therein shall be made unless that transfer is made pursuant to
an effective registration statement under the Securities Act, and effective
registration or qualification under applicable state securities laws, or is made
in a transaction that does not require such registration or qualification. If a
transfer of any Definitive Note is to be made without registration under the
Securities Act (other than in connection with the initial issuance thereof or a
transfer thereof by the Depositary or one of its Affiliates), then the Note
Registrar shall refuse to register such transfer unless it receives (and upon
receipt, may conclusively rely upon) either: (i) an Investment Letter signed by
such Noteholder and such Noteholder’s prospective transferee; or (ii) an Opinion
of Counsel satisfactory to the Indenture Trustee and the Issuer to the effect
that such transfer may be made without registration under the Securities Act
(which Opinion of Counsel shall not be an expense of the Issuer or any Affiliate
thereof or of the Depositary, the Manager, the Indenture Trustee, any Series
Enhancer or the Note Registrar in their respective capacities as such), together
with the written certification(s) as to the facts surrounding such transfer from
the Noteholder desiring to effect such transfer or such Noteholder’s prospective
transferee on which such Opinion of Counsel is based. If such a transfer of any
interest in a Global Note is to be made without registration under the
Securities Act, the transferor will be deemed to have made each of the
representations and warranties set forth on Exhibit B hereto in respect of such
interest as if it was evidenced by a Definitive Note and the transferee will be
deemed to have made each of the representations and warranties set forth in
either Exhibit B hereto in respect of such interest as if it was evidenced by a
Definitive Note. None of the Depositary, the Issuer, the Indenture Trustee or
the Note Registrar is obligated to register or qualify any Class of Notes under
the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of any Note or
interest therein without such registration or qualification. Any Noteholder or
Note Owner desiring to effect such a transfer shall, and does hereby agree to,
indemnify the Depositary, the Issuer, the Indenture Trustee and the Note
Registrar against any liability that may result if any transfer made in
accordance with the preceding sentence did in fact require registration under
the Securities Act.

(j) If Notes are issued or exchanged in definitive form under Section 202, such
Notes will not be registered by the Indenture Trustee unless each prospective
initial Noteholder acquiring a Note, each prospective transferee acquiring a
Note and each prospective owner (or transferee thereof) of a beneficial interest
in Notes (each, a “Prospective Owner”) acquiring such beneficial interest
provides the Manager, the Issuer, the Trustee and any successor Manager with a
written representation to the effect set forth in either (A) with respect to any
Warehouse Notes, the first sentence of Section 208 or (B) with respect to any
Term Note, either subsection (i) or (ii) of the second sentence of Section 208.

(k) No sale, assignment or other transfer of a Note shall be effective or deemed
effective if such sale, assignment or other transfer is to a Competitor. Neither
the Indenture Trustee nor the Issuer is under any obligation to register the
Notes under the Securities Act or any other securities law or to bear any
expense with respect to such registration by any other Person or monitor
compliance of any transfer with the securities laws of the United States
regulations promulgated in connection thereto or ERISA.

(l) Any Note for which an Opinion of Counsel has not been rendered to the Issuer
to the effect that such Note constitutes debt for United States federal income
tax purposes (a “Subject Note”) shall be subject to the limitations of this
Section 205(l). No Subject Notes may be transferred, and no transfer (or
purported transfer) of all or any part of a Subject Note (or any direct or
indirect economic or

 

 

9

 

--------------------------------------------------------------------------------






beneficial interest therein) (a “Transferred Note”) whether to another
Noteholder or to a Person that is not a Noteholder (a “Transferee”), shall be
effective, and to the greatest extent permitted under Applicable Law any such
transfer (or purported transfer) shall be void ab initio, and no Person shall
otherwise become a Holder of a Subject Note, unless: (i) the Transferee provides
the Note Registrar with its representations and warranties made for the benefit
of the Issuer to the effect that: (A) either (I) it is not and will not become
for U.S. federal income tax purposes a partnership, Subchapter S corporation or
grantor trust (each such entity a “flow-through entity”) or (II) if it is or
becomes a flow-through entity, then (x) none of the direct or indirect
beneficial owners of any of the interests in the Transferee have or ever will
have all or substantially all the value of its interest in the Transferee
attributable to the interest of the Transferee in any Transferred Note, any
other Notes, other interest (direct or indirect) in the Issuer, or any interest
created under this Indenture and (y) it is not and will not be a principal
purpose of the arrangement involving the investment of the Transferee in any
Transferred Note to permit any partnership to satisfy the 100 partner limitation
of Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Code, (B) the Transferee will not sell, assign, transfer or otherwise convey any
participating interest in any Note or any financial instrument or contract the
value of which is determined by reference in whole or in part to any Note,
(C) it is not acquiring and will not sell, transfer, assign, participate, pledge
or otherwise dispose of any Transferred Note(s) (or interest therein) or cause
any Transferred Note(s) (or interest therein) to be marketed on or through an
“established securities market” within the meaning of Section 7704(b) of the
Code, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations, and (D) in the case of
Subject Notes other than the Series 2008-1 Notes that it is a “U.S. Person”
within the meaning of Section 7701(a)(30) of the Code, and (ii) after such
transfer there would be no more than 90 members of the limited liability company
that is the Issuer (including as members, solely for purposes of this Section
205(l), Holders of any Subject Notes and any other instruments subject to the
transfer restrictions of this Section 205(l)). The Issuer shall not recognize
any prohibited Transfer described in this paragraph either (i) by redeeming the
transferor’s interest, or (ii) by admitting the Transferee as such a member or
otherwise recognizing any right of the Transferee (including, without
limitation, any right of the Transferee to receive payments or other
distributions from the Issuer, directly or indirectly).

Section 206. Mutilated Destroyed, Lost and Stolen Notes.

(a) If (i) any mutilated Note is surrendered to the Indenture Trustee, or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as it and the Issuer may require to hold the Issuer, the
Manager and the Indenture Trustee harmless, then the Issuer shall execute and
the Indenture Trustee shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a replacement Note of the
same Series and Class and maturity and of like terms as the mutilated,
destroyed, lost or stolen Note; provided, however, that if any such destroyed,
lost or stolen Note, but not a mutilated Note, shall have become, or within
seven days shall be, due and payable, the Issuer may pay such destroyed, lost or
stolen Note when so due or payable instead of issuing a replacement Note.

(b) If, after the delivery of such replacement Note, or payment of a destroyed,
lost or stolen Note pursuant to the proviso to the preceding sentence, a
protected purchaser (as defined in the UCC) of the original Note in lieu of
which such replacement Note was issued (or such payment was made) presents for
payment such original Note, the Issuer and the Indenture Trustee shall be
entitled to recover upon the security or indemnity provided therefor to the
extent of any and all loss, damage, cost or expense incurred by the Issuer or
the Indenture Trustee in connection therewith.

 

 

10

 

--------------------------------------------------------------------------------






(c) The Indenture Trustee and the Issuer may, for each new Note authenticated
and delivered under the provisions of this Section 206, require the advance
payment by the Noteholder of the expenses, including counsel fees, service
charges and any tax or governmental charge that may be incurred by the Indenture
Trustee or the Issuer in connection therewith. Any Note issued under the
provisions of this Section 206 in lieu of any Note alleged to be destroyed,
mutilated, lost or stolen, shall be equally and proportionately entitled to the
benefits of this Indenture with all other Notes of the same Series and Class.
The provisions of this Section 206 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 207. Delivery, Retention and Cancellation of Notes. Each Noteholder is
required, and hereby agrees, to return to the Indenture Trustee or, if any
Series Enhancer has made any unreimbursed payment on such Notes, to such Series
Enhancer, such return to be completed within thirty (30) days after the receipt
of such payment, any Note on which the final payment due thereon has been made.
Any such Note as to which the Indenture Trustee has made or holds the final
payment thereon shall be deemed canceled and unless any unreimbursed payment on
such Note has been made by a Series Enhancer, shall no longer be Outstanding for
any purpose of this Indenture, whether or not such Note is ever returned to the
Indenture Trustee. Matured Notes delivered upon final payment to the Indenture
Trustee and any Notes transferred or exchanged for other Notes shall be canceled
and disposed of by the Indenture Trustee in accordance with its policy of
disposal and the Indenture Trustee shall promptly deliver to the Issuer such
canceled Notes. If the Indenture Trustee shall acquire, for its own account, any
of the Notes, such acquisition shall not operate as a redemption or satisfaction
of the indebtedness represented by such Notes. If the Issuer shall acquire any
of the Notes, such acquisition shall operate as a redemption or satisfaction of
the indebtedness represented by such Notes. Notes which have been canceled by
the Indenture Trustee shall be deemed paid and discharged for all purposes under
this Indenture.

Section 208. ERISA Deemed Representations. Each prospective initial Noteholder
and each Prospective Owner of a Warehouse Note will be deemed to have
represented and warranted by such purchase that it is not acquiring the
Warehouse Note with the plan assets of a Benefit Plan Investor. Each prospective
initial Noteholder and each Prospective Owner of a Term Note will be deemed to
have represented and warranted by such purchase that either (i) it is not
acquiring the Term Notes with the plan assets of a Benefit Plan or any other
plan that is subject to a law that is similar to Title I of ERISA or Section
4975 of the Code; or (ii) the acquisition, holding and disposition of the Term
Note will not give rise to a nonexempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or any similar applicable law.

ARTICLE III

PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS

Section 301. Principal and Interest. Distributions of principal, premium, if
any, and interest on any Series or Class of Notes shall be made to Noteholders
of each Series and Class as set forth in Section 302 of this Indenture and in
the related Supplement. Additional interest calculated at the Default Rate shall
be payable with respect to any payment of principal and/or interest on any Note
which is not paid when due. The maximum Default Rate for any Note of any Series
shall be equal to the sum of (i) two percent (2%) per annum, plus (ii) the
interest rate for such Note immediately prior to the occurrence of the relevant
Event of Default. If interest or principal amounts owing on Notes are paid by a
Series Enhancer and additional interest at the Default Rate otherwise would be
owing to the Noteholders of such Notes, then the Default Rate shall be owed to
such Series Enhancer and shall not be paid to applicable Noteholders of such
Series unless the related Series Enhancer has failed to make payment of such
amounts in accordance with the terms of any applicable Enhancement Agreement.
Except as set

 

 

11

 

--------------------------------------------------------------------------------






forth in any Supplement, all interest payable on the Notes and all commitment
and other fees payable to the Noteholders shall be computed on the basis of a
360-day year for the actual number of days which have elapsed in the relevant
calculation period.

Section 302. Trust Account. (a) The Issuer shall establish and maintain so long
as any Outstanding Obligation remains unpaid the Trust Account into which the
Issuer shall deposit (or cause to be deposited) all of the following amounts:
(i) all amounts representing Estimated Net Operating Income (and adjustments
thereof), Casualty Proceeds and Sales Proceeds with respect to the Managed
Containers received from the Manager pursuant to the terms of the Management
Agreement, (ii) all Manager Advances, (iii) all amounts received by the Issuer
pursuant to the terms of all Hedge Agreements then in effect, and (iv) other
payments specified to be deposited therein pursuant to the terms of this
Indenture and the other Transaction Documents. Such Trust Account shall
initially be established and maintained with the Corporate Trust Office of the
Indenture Trustee in trust for the Indenture Trustee, on behalf of the
Noteholders, each Hedge Counterparty and each Series Enhancer, until all
Outstanding Obligations are paid in full. The Trust Account shall at all times
be an Eligible Account, shall be in the name of the Issuer and shall be pledged
to the Indenture Trustee pursuant to the terms of this Indenture. The Issuer
shall not establish any additional Trust Accounts without (in each instance)
prior written notice to the Indenture Trustee and each Series Enhancer, if any.

(b) The Issuer shall cause the Manager to deposit into the Trust Account in
accordance with the provisions of Section 5.1 and 5.2 of the Management
Agreement amounts representing the Estimated Net Operating Income (and
adjustments thereof), Casualty Proceeds and Sales Proceeds with respect to the
Managed Containers. The Manager shall be permitted to require the Indenture
Trustee to withdraw from amounts on deposit in the Trust Account on each Payment
Date, or otherwise net out from amounts otherwise required to be deposited by
the Manager in the Trust Account in accordance with the provisions of Section
5.1 and 5.2 of the Management Agreement, the amount of any Management Fees or
Management Fee Arrearage that would otherwise be due and payable on the
immediately succeeding Payment Date.

(c) On or prior to each Determination Date, the Issuer shall cause the Manager,
pursuant to Section 4.1.2 of the Management Agreement, to prepare and deliver
the Manager Report. On each Payment Date, the Indenture Trustee, based on the
Manager Report and in accordance with the terms of this Indenture and each
Supplement, shall distribute from the Trust Account an amount equal to the sum
of (i) all amounts representing the Net Operating Income of the Eligible
Containers received during the related Collection Period, (ii) all other amounts
received by the Issuer subsequent to the immediately preceding Payment Date,
(iii) all amounts transferred from the Restricted Cash Account in accordance
with the provisions of Section 306 hereof; provided that the amounts described
in this clause (iii) may be used only to make the payments described in Section
306 hereof, (iv) any earnings on Eligible Investments in the Trust Account, the
Restricted Cash Account and any Series Accounts, (v) all Manager Advances made
by the Manager in accordance with the terms of the Management Agreement
subsequent to the immediately preceding Payment Date, (vi) the net amount
received by the Issuer pursuant to any Hedge Agreement then in effect and (vii)
if so directed by the Issuer, amounts, proceeds and funds contemplated by
Section 302(f) (unless the Issuer directs otherwise, the amounts and proceeds
contemplated by this clause (vii) shall be applied only in respect of principal
on Notes of one or more Series) (the sum of the amounts described in clauses (i)
through (vii) collectively, the “Available Distribution Amount”), to the
following Persons, by wire transfer of immediately available funds, in the order
of priority listed below (in the absence of any Manager Report, the Indenture
Trustee shall distribute the Available Distribution Amount in accordance with
written instructions from the Administrative Agent (with a copy to the Issuer,
each Series Enhancer and each Hedge Counterparty) and shall hold until delivery
of the Manager Report (i) any funds otherwise payable due to the Issuer and (ii)
any other amounts which the Administrative Agent is unable to ascertain or
allocate to a specific payment priority set forth in this Indenture):

 

 

12

 

--------------------------------------------------------------------------------






(I)

If no Early Amortization Event or Event of Default shall have occurred and shall
then be continuing:

 

(1)

To the Indenture Trustee, all the Indenture Trustee’s Fees then due and payable
for all Series then Outstanding (subject to the per annum dollar limitation in
Section 905);

 

(2)

To the Administrative Agent, the Administrative Agent Fees then due and payable;

 

(3)

To the Manager, an amount equal to the sum of: (i) the Management Fee then due
and payable, (ii) the amount of any Management Fee Arrearage, and (iii) any
Excess Deposit then due and payable, but in each case only to the extent not
previously withheld by the Manager in accordance with the terms of the
Transaction Documents;

 

(4)

To the Manager, reimbursement for any Manager Advances;

 

(5)

To the Persons entitled thereto: (i) any auditing, accounting and related fees
then due and payable which are classified as an Issuer Expense and (ii) any
other Issuer Expenses then due and payable, so long as the aggregate amount paid
pursuant to this clause (5) in any calendar year would not exceed Five Hundred
Thousand Dollars ($500,000);

 

(6)

To each Series Enhancer, pro rata based on the amount of Premiums then due and
payable, the amount of any Premium then due and payable pursuant to the terms of
each applicable Enhancement Agreement;

 

(7)

To each of the following on a pro rata basis: (i) to each Series Account for
each Series of Notes then Outstanding, an amount equal to the Priority Payments
for each such Series and (ii) to each Hedge Counterparty, the amount of any
scheduled payments (but excluding termination payments) then due and payable
pursuant to the terms of any Hedge Agreement then in effect. If sufficient funds
do not exist to pay in full all such Priority Payments, such amounts shall be
allocated among all Series of Notes in the same proportion as the ratio of (x)
the Priority Payments of a particular Series of Notes then Outstanding on such
Payment Date to (y) the sum of the Priority Payments for all Series of Notes
then Outstanding on such Payment Date;

 

(8)

To the Restricted Cash Account (if such account has been opened), an amount
sufficient so that the total amount on deposit therein, is equal to the
Restricted Cash Amount for such Payment Date;

 

(9)

To each Series Account for each Series of Notes then Outstanding in accordance
with the provisions of Section 302(d), all Minimum Principal Payment Amounts for
each such Series;

 

(10)

To each Series Account for each Series of Notes then Outstanding in accordance
with the provisions of Section 302(d), all Scheduled Principal Payment Amounts
for each such Series;

 

 

13

 

--------------------------------------------------------------------------------






 

(11)

To each Series Account for each Series of Notes then Outstanding, an amount
equal to the Supplemental Principal Payment Amounts for each Series (subject to
the terms of Section 702(a));

 

(12)

To each of the following on a pro rata basis: (i) to each Hedge Counterparty, on
a pro rata basis, the amount of any unpaid payments then due and payable
(including termination payments but excluding (x) any payments made pursuant to
clause (7) above and (y) termination payments resulting from the breach of the
applicable Hedge Agreement by such Hedge Counterparty) pursuant to the terms of
any Hedge Agreement then in effect, (ii) to the Noteholders and any Series
Enhancer, interest payments on the Notes not paid pursuant to clause (7) above
and any Indemnity Amounts or other amounts then due and payable and (iii) to the
Indenture Trustee, any Indenture Trustee’s Fees then due and payable, after
giving effect to the payment made pursuant to clause (1) above but not subject
to the per annum dollar limitation in Section 905;

 

(13)

To each Hedge Counterparty, on a pro rata basis, the amount of any unpaid
payments then due and payable (including termination payments resulting from the
breach of the applicable Hedge Agreement by such Hedge Counterparty but
excluding any payments made pursuant to clause (7) or (12) above) pursuant to
the terms of any Hedge Agreement then in effect;

 

(14)

To each of the following on a pro rata basis: (i) to the Issuer, the amount of
any indemnity payments payable to the officers, directors and/or managers of the
Issuer required to be made by the Issuer, and (ii) to the Manager, the amount of
any officer and director indemnity payments required to be made by the Manager;

 

(15)

To the Issuer, any remaining Available Distribution Amount which may be used by
the Issuer for any purpose, including, without limitation, general corporate
purposes, the distribution of dividends, repayment of debt (including
reimbursement of amounts owing to the Guarantor (as defined in the Series 2008-1
Supplement), paying fees and expenses or any other purpose in the sole
discretion of the Issuer.

(II)

If an Early Amortization Event shall then be continuing, but no Event of Default
shall then be continuing (or an Event of Default has occurred but the Notes have
not been accelerated in accordance with Section 802 hereof):

 

(1)

To the Indenture Trustee, all the Indenture Trustee’s Fees then due and payable
for all Series then Outstanding (subject to the per annum dollar limitation in
Section 905);

 

(2)

To the Administrative Agent, the Administrative Agent Fees then due and payable;

 

(3)

To the Manager, an amount equal to the sum of: (i) the Management Fee then due
and payable, (ii) the amount of any Management Fee Arrearage, and (iii) any
Excess Deposit then due and payable, but in each case only to the extent not
previously withheld by the Manager in accordance with the terms of the
Transaction Documents;

 

 

14

 

--------------------------------------------------------------------------------






 

(4)

To the Manager, reimbursement for any Manager Advances;

 

(5)

To the Persons entitled thereto: (i) any auditing, accounting and related fees
then due and payable which are classified as an Issuer Expense and (ii) any
other Issuer Expenses, so long as the aggregate amount paid pursuant to this
clause (5) in any calendar year would not exceed Five Hundred Thousand Dollars
($500,000);

 

(6)

To each Series Enhancer, pro rata based on the amount of Premiums then due and
payable, the amount of any Premium then due and payable pursuant to the terms of
each applicable Enhancement Agreement;

 

(7)

To each of the following on a pro rata basis: (i) to each Series Account for
each Series of Notes then Outstanding, an amount equal to the Priority Payments
(including reimbursements and interest thereon payable to any related Series
Enhancer) for each such Series and (ii) to each Hedge Counterparty, the amount
of any scheduled payments (but excluding termination payments) then due and
payable pursuant to the terms of any Hedge Agreement then in effect. If
sufficient funds do not exist to pay in full all such Priority Payments, such
amounts shall be allocated among all Series of Notes in the same proportion as
the ratio of (x) the Priority Payments of a particular Series of Notes then
Outstanding on such Payment Date to (y) the sum of the Priority Payments for all
Series of Notes then outstanding on such Payment Date;

 

(8)

To the Restricted Cash Account (if such account has been opened), an amount
sufficient so that the total amount on deposit therein is equal to the
Restricted Cash Amount for such Payment Date;

 

(9)

To each Series Account for each Series of Notes then Outstanding in accordance
with the provisions of Section 302(d), all Minimum Principal Payment Amounts for
each such Series;

 

(10)

To each Series Account for each Series of Notes then Outstanding in accordance
with the provisions of Section 302(d), all Scheduled Principal Payment Amounts
for each such Series;

 

(11)

To each Series of Notes then Outstanding, pro rata based on unpaid principal
amounts, until all Series of Notes have been paid in full;

 

(12)

To each of the following on a pro rata basis: (i) to each Hedge Counterparty, on
a pro rata basis, the amount of any other unpaid amounts owing by the Issuer
(including termination payments but excluding (x) any payments made pursuant to
clause (7) above and (y) termination payments resulting from the breach of the
applicable Hedge Agreement by such Hedge Counterparty) then due and payable
pursuant to the terms of any Hedge Agreement then in effect, (ii) to the
Indenture Trustee’s Fees then due and payable, after giving effect to the
payment made pursuant to clause (1) above but not subject to the per annum
dollar limitation in Section 905, and (iii) to each Series Account, the
following amounts: (A) for each Series of Notes then Outstanding, an amount
equal to any increased costs, funding costs, breakage costs, taxes, other
indemnification payments and any other unpaid Reimbursement Amount then due and
owing to the related Series Enhancer pursuant to the terms of the related
Enhancement Agreement and the

 

 

15

 

--------------------------------------------------------------------------------






Transaction Documents for such Series pro rata based on such amounts due for
such Series of Notes then Outstanding, and (B) an amount equal to any Default
Fee or any other amounts then due and owing to the Noteholders pursuant to the
terms of the related Supplement, plus indemnity payments, increased costs and
taxes pro rata based on such amounts due for such Series of Notes then
Outstanding;

 

(13)

To each Hedge Counterparty, on a pro rata basis, the amount of any unpaid
payments then due and payable (including termination payments resulting from the
breach of the applicable Hedge Agreement by such Hedge Counterparty but
excluding any payments made pursuant to clause (7) or (12) above) pursuant to
the terms of any Hedge Agreement then in effect;

 

(14)

To each of the following on a pro rata basis: (i) to the Issuer, the amount of
any indemnity payments payable to the officers, directors and/or managers of the
Issuer required to be made by the Issuer and (ii) to the Manager, the amount of
any officer or director indemnity payments required to be made by the Manager;
and

 

(15)

To the Issuer, any remaining Available Distribution Amount which may be used by
the Issuer for any purpose, including, without limitation, general corporate
purposes, the distribution of dividends, repayment of debt (including
reimbursement of amounts owing to the Guarantor (as defined in the Series 2008-1
Supplement), paying fees and expenses or any other purpose in the sole
discretion of the Issuer.

(d) If on any Payment Date described in section (c)(I) above, there are not
sufficient funds to pay, in full, the Minimum Principal Payment Amounts and/or
Scheduled Principal Payment Amounts owing to all Series of Notes then
Outstanding, as the case may be, then, subject to the priority of payments set
forth in (c)(I) above, any such principal payments having the same payment
priority will be paid, in full, to the Series first issued (based on their
respective dates of issuance or Conversion Dates, as applicable) in
chronological order based on their respective dates of issuance or Conversion
Dates, as applicable. For purposes of this Section 302(d) only, any Series which
was originally designated as Warehouse Notes and is subsequently considered to
be a Series of Term Notes due to the occurrence of the Conversion Date for such
Series will be deemed to have an issuance date equivalent to its Conversion
Date. If two or more Series of the Notes were issued on the same date or have
the same Conversion Date, then principal payments having the same payment
priority will be allocated among each such Series, on a pro rata basis, based on
the principal payments then due with respect to such Series.

If on any Payment Date described in section (c)(II) above, there are not
sufficient funds to pay, in full, all Minimum Principal Payment Amounts owing to
all Series of Notes then Outstanding, then amounts available for the payment of
Minimum Principal Payment Amounts pursuant to the priority of payments set forth
in (c)(II) above shall be allocated among all Series of Notes for which Minimum
Principal Payment Amounts are owing on such Payment Date on a pro rata basis,
calculated based on the amount of the Minimum Principal Payment Amounts then
owing to each such Series.

If on any Payment Date described in section (c)(II) above, there are not
sufficient funds to pay, in full, all Scheduled Principal Payment Amounts owing
to all Series of Notes then Outstanding, then amounts available for the payment
of Scheduled Principal Payment Amounts pursuant to the priority of payments set
forth in (c)(II) above shall be allocated among all Series of Notes for which
Scheduled Principal Payment Amounts are owing on such Payment Date on a pro rata
basis, calculated based on the amount of the Scheduled Principal Payment Amounts
then owing to each such Series.

 

 

16

 

--------------------------------------------------------------------------------






(e) If any Series has more than one Class of Notes then Outstanding, then the
Available Distribution Amount shall be calculated without regard to the payment
priorities of the Classes of Notes within such Series. Once the Available
Distribution Amount has been allocated to each Series, then that portion of the
Available Distribution Amount allocable to such Series shall be paid to each
Class of Noteholders of such Series in accordance with the priority of payments
set forth in the related Supplement.

(f) The Issuer shall have the right, but not the obligation, to make (or to
direct the Indenture Trustee to make) principal payments on any Series of Notes
and payments of other Outstanding Obligations from some or all of (i) amounts
that are payable or have been paid to the Issuer pursuant to this Section 302,
(ii) amounts that the Issuer receives from advances or draws under any Series of
Warehouse Notes, (iii) proceeds of the issuance of any Series of Notes, and (iv)
other funds held by the Issuer. Without limiting the foregoing, at the direction
of the Issuer, amounts and proceeds contemplated by the preceding sentence may
be included in distributions in respect of principal payments on the Notes of
one or more Series and payments of other Outstanding Obligations pursuant to
Section 302(c).

(g) Notwithstanding anything in this Section 302 to the contrary, the payments
provided for in Sections 302(c)(I)(14) and 302(c)(II)(14) shall not be made with
respect to any officer or director if a final, non-appealable judgment has been
entered to the effect that such officer or director is not entitled to indemnity
pursuant to the terms of the applicable organizational documents or applicable
law.

Section 303. Investment of Monies Held in the Trust Account, the Restricted Cash
Account, and Series Accounts; Control over Eligible Investments.

(a) The Indenture Trustee shall invest any cash deposited in the Trust Account,
the Restricted Cash Account, and each Series Account in such Eligible
Investments as the Issuer shall direct in writing or by telephone and
subsequently confirm in writing. Each Eligible Investment (including
reinvestment of the income and proceeds of Eligible Investments) shall be held
to its maturity and shall mature or shall be payable on demand not later than
the Business Day immediately preceding the next succeeding Payment Date. If the
Indenture Trustee has not received written instructions from the Issuer by 2:30
p.m. (New York time) on the day such funds are received as to the investment of
funds then on deposit in any of the aforementioned accounts, the Issuer hereby
instructs the Indenture Trustee to invest such funds in overnight investments of
the type described in clause (iv) of the definition of Eligible Investments. Any
funds in the Trust Account, the Restricted Cash Account, and each Series Account
not so invested must be fully insured by the Federal Deposit Insurance
Corporation. Eligible Investments shall be made in the name of the Securities
Intermediary, and subject to the terms of the Control Agreements. Any earnings
on Eligible Investments in the Trust Account, the Restricted Cash Account, and
each Series Account shall be retained in each such account and be distributed in
accordance with the terms of this Indenture or any related Supplement. The
Indenture Trustee shall not be liable or responsible for losses on any
investments made by it pursuant to this Section 303.

(b) On or prior to the Closing Date (with respect to the Trust Account and any
Series Account) or on or prior to the Restricted Cash Effective Date (with
respect to the Restricted Cash Account), each of the Issuer and the Securities
Intermediary shall enter into control agreements (each a “Control Agreement”,
collectively, the “Control Agreements”) substantially in the form of Exhibit C
hereto for each of the Trust Account, the Restricted Cash Account and any Series
Accounts. At all times on and after the Closing Date (or the related Closing
Date or on Restricted Cash Effective Date, as applicable), each such account
shall be the subject of a Control Agreement.

 

 

17

 

--------------------------------------------------------------------------------






(c) The Indenture Trustee, acting in accordance with the terms of this
Indenture, shall be entitled to deliver an Entitlement Order to the Securities
Intermediary at which such accounts are maintained at any time; provided,
however, that the Indenture Trustee agrees not to invoke its right to provide an
Entitlement Order (other than an order directing the transfer of funds from the
Trust Account in accordance with Section 302(c)) from the Restricted Cash
Account in accordance with Section 306 unless an Event of Default has occurred
and is continuing. Such Control Agreements shall provide that upon receipt of
the Entitlement Order in accordance with the provisions of this Indenture, the
Indenture Trustee shall comply with such Entitlement Order without further
consent by the Issuer or any other Person.

(d) Each of the Trust Account, the Restricted Cash Account, and the Series
Accounts shall be initially established with the Indenture Trustee and, so long
as any Outstanding Obligation remains unpaid, shall be maintained with the
Indenture Trustee so long as (A) the short-term unsecured debt obligations of
the financial institution fulfilling the role of the Indenture Trustee are rated
not less than the Required Deposit Rating or (B) each of the Trust Account, the
Restricted Cash Account, and the Series Accounts are maintained at the Corporate
Trust Office of the Indenture Trustee. If any of the Trust Account, the
Restricted Cash Account or the Series Accounts are not maintained at the
Corporate Trust Office of the Indenture Trustee or if the short-term unsecured
debt obligations of the Indenture Trustee fall below the Required Deposit
Rating, then the Issuer shall within 10 Business Days after obtaining knowledge
of such condition and, with the Indenture Trustee’s assistance as necessary,
cause each of the Trust Account, the Restricted Cash Account and the Series
Accounts to be transferred to either (A) an Eligible Institution which then
maintains the Required Deposit Rating and is otherwise acceptable to the
Administrative Agent and each Series Enhancer, if any, or (B) with the prior
written consent of the Administrative Agent and each Series Enhancer, if any,
the Corporate Trust Office of the successor Indenture Trustee. If any of the
Trust Account, the Restricted Cash Account or any Series Account is maintained
with a Person other than the Indenture Trustee or, if a Person other than the
Indenture Trustee shall be the Securities Intermediary, the Issuer shall obtain
the prior written consent of the Administrative Agent and each Series Enhancer,
if any, and shall cause a new Control Agreement to be entered into with such
Person.

(e) Each of the Trust Account, the Restricted Cash Account and each Series
Account shall be governed by the laws of the State of New York, regardless of
any provision in any other agreement. Each Control Agreement shall provide for
purposes of the UCC, that New York shall be deemed to be the Securities
Intermediary’s jurisdiction and each of the Trust Account, the Restricted Cash
Account and each Series Account (as well as the Securities Entitlements related
thereto) shall be governed by the laws of the State of New York.

(f) The Securities Intermediary has not entered into, and until the termination
of this Indenture will not enter into, any agreement with any other Person
relating to each of the Trust Account, the Restricted Cash Account, each Series
Account or any Financial Assets credited thereto pursuant to which it has agreed
to comply with Entitlement Orders of such other Person and the Securities
Intermediary has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Issuer, the Seller, the Manager or
the Indenture Trustee purporting to limit or condition the obligation of the
Securities Intermediary to comply with Entitlement Orders as set forth in
Section 303(c) hereof.

(g) Except for the claims and interest of the Indenture Trustee and of the
Issuer hereunder in each of the Trust Account, the Restricted Cash Account and
each Series Account, to the best of its knowledge without independent
investigation, the Securities Intermediary knows of no claim to, or interest in,
any of the Trust Account, the Restricted Cash Account, any Series Account or in
any Financial Asset credited thereto. If any other Person asserts any Lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any of the Trust Account,
the Restricted Cash Account, each Series Account or in any Financial Asset
credited thereto, the Securities Intermediary will promptly notify the Indenture
Trustee, the Manager, each Series Enhancer, each Hedge Counterparty and the
Issuer thereof.

 

 

18

 

--------------------------------------------------------------------------------






(h) The Indenture Trustee shall possess a perfected security interest in all
right, title and interest in and to all funds on deposit from time to time in
each of the Trust Account, the Restricted Cash Account, each Series Account and
in all Proceeds thereof. Each of the Trust Account, the Restricted Cash Account
and each Series Account shall be in the name of the Issuer subject to a
securities account control agreement providing that such account shall be under
the sole dominion and control of the Indenture Trustee (subject to the terms and
conditions thereof), for the benefit of the Noteholders, each Hedge Counterparty
and each Series Enhancer, if any. The Indenture Trustee shall make withdrawals
and payments from each of the Trust Account, the Restricted Cash Account and the
Series Accounts and apply such amounts in accordance with the provisions of the
Manager Report and, in the absence of any Manager Report, in accordance with
written instructions from the Administrative Agent.

(i) The Issuer shall not direct the Indenture Trustee to make any investment of
any funds or to sell any investment held in any of the Trust Account, the
Restricted Cash Account or any Series Account unless the security interest of
the Indenture Trustee in such account and any funds or investments held therein
shall continue to be perfected without any further action by any Person.

(j) U.S. Bank National Association (including in its capacity as Securities
Intermediary) hereby agrees that any security interest it may have in the Trust
Account, the Restricted Cash Account and any Series Account or any Security
Entitlement credited thereto shall be subordinate to the security interest
created by this Indenture. The Financial Assets and other items deposited to the
Trust Account, the Restricted Cash Account and any Series Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person except as created pursuant to this Indenture. For the sake of clarity,
the fees and expenses of the Indenture Trustee shall be payable solely pursuant
to Section 302 or 806 of this Indenture and will not be subject to deduction,
set-off, bankers lien or other right of the Indenture Trustee.

Section 304. Reports to Noteholders. The Indenture Trustee shall promptly upon
the receipt thereof, make available to each Noteholder, the Administrative
Agent, the Depositary, each Hedge Counterparty and each Series Enhancer, a copy
of all reports, financial statements and notices received by the Indenture
Trustee pursuant to the Contribution and Sale Agreement, the Indenture
(including any Supplements issued pursuant thereto), the Administration
Agreement, a Note Purchase Agreement or the Management Agreement, by posting
copies thereof on its password-protected website (www.usbank.com/abs) and shall
notify the Administrative Agent, each Noteholder, each Hedge Counterparty, and
each Series Enhancer by e-mail when such notices or reports are available;
provided that any reports, financial statements and notices received by the
Indenture Trustee pursuant to a Supplement or a Note Purchase Agreement shall be
delivered by the Indenture Trustee only to the Noteholders and the Series
Enhancer of the related Series.

Section 305. Records. The Indenture Trustee shall cause to be kept and
maintained customary records pertaining to the Trust Account, the Restricted
Cash Account and each Series Account and all receipts and disbursements
therefrom. The Indenture Trustee shall deliver monthly an accounting thereof in
the form of a trust statement to the Issuer, the Seller, the Administrative
Agent and the Manager, each Series Enhancer and each Hedge Counterparty.

Section 306. Restricted Cash Account. (a) The Issuer shall establish on or prior
to the Restricted Cash Effective Date, and shall thereafter maintain so long as
any Outstanding Obligation remains unpaid, an Eligible Account in the name of
the Issuer with the Indenture Trustee which shall be designated as the
Restricted Cash Account, which account shall be held by the Indenture Trustee
for the benefit of the Noteholders of all Series of Notes and each Series
Enhancer pursuant to the terms of this

 

 

19

 

--------------------------------------------------------------------------------






Indenture and the related Supplements. On the Restricted Cash Effective Date,
the Issuer will deposit (or cause to be deposited) into the Restricted Cash
Account an amount equal to the Restricted Cash Amount, and amounts thereafter
shall be deposited in the Restricted Cash Account in accordance with Section 302
hereof. The Restricted Cash Account shall only be relocated to another financial
institution in accordance with the express provisions of Section 303(d) hereof.
Any and all monies on deposit in the Restricted Cash Account shall be invested
in Eligible Investments in accordance with this Indenture and shall be
distributed in accordance with this Section 306.

(b) On each Determination Date following the Restricted Cash Effective Date, the
Indenture Trustee shall, in accordance with the Manager Report (or, in the
absence of any Manager Report, in accordance with written instructions from the
Administrative Agent), withdraw from the Restricted Cash Account and deposit
into the Series Account for each Series an amount equal to the Deficiency Amount
(determined after giving effect to all other deposits to the Series Account for
such Series (other than funds transferred from the Restricted Cash Account)) on
or prior to such Determination Date. Amounts transferred to the Series Account
pursuant to the provisions of this Section 306(b) may only be used to pay
amounts specified in the definition of “Permitted Payment Date Withdrawals”. If
the amount on deposit in the Restricted Cash Account on a Determination Date is
not sufficient to pay in full the aggregate Permitted Payment Date Withdrawals
referred to in this Section 306(b), then the amount of funds then available in
the Restricted Cash Account will be allocated among the various Series on a pro
rata basis in proportion to the amount of their respective Permitted Payment
Date Withdrawals.

(c) On each Payment Date following the Restricted Cash Effective Date, the
Indenture Trustee shall, in accordance with the Manager Report (or, in the
absence of any Manager Report, in accordance with written instructions from the
Administrative Agent), deposit in the Trust Account for distribution in
accordance with the terms of this Indenture the excess, if any, of (A) the
amounts then on deposit in the Restricted Cash Account (after giving effect to
any withdrawals therefrom on such Payment Date) over (B) an amount equal to the
Restricted Cash Amount for such Payment Date. On the Legal Final Maturity Date
for the Series with the latest Legal Final Maturity Date, any remaining funds in
the Restricted Cash Account shall be deposited in the Trust Account and, subject
to the limitations set forth in the related Supplement, distributed in
accordance with Section 302 of this Indenture and the related Supplement.

Section 307. CUSIP Numbers. The Issuer in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Indenture Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Noteholders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Issuer will
promptly notify the Indenture Trustee of any change in the “CUSIP” numbers.

Section 308. No Claim. Indemnities payable to the Indenture Trustee, the
Manager, the Independent Director Provider, the Administrative Agent and any
other Person, shall be non-recourse to the Issuer and shall not constitute a
claim (as defined in Section 101(5) of the Bankruptcy Code) against the Issuer
or the Collateral in the event such amounts are not paid in accordance with
Section 302 or 806 of this Indenture.

Section 309. Compliance with Withholding Requirements. Notwithstanding any other
provision of this Indenture, the Indenture Trustee shall comply with all United
States federal income tax withholding requirements with respect to payments to
Noteholders of interest, original issue discount, or other amounts that the
Indenture Trustee reasonably believes are applicable under the Code. The consent
of Noteholders shall not be required for any such withholding.

 

 

20

 

--------------------------------------------------------------------------------






Section 310. Tax Treatment of Notes. The Issuer has entered into this Indenture,
and the Notes will be issued, with the intention that, for United States
federal, state and local income, single business and franchise tax purposes, the
Notes will qualify as indebtedness. The Issuer and the Indenture Trustee, by
entering into this Indenture, and each Noteholder and beneficial owner of a
Note, by its acceptance of its Note, agree to treat the Notes as indebtedness
for United States federal, state and local income, single business and franchise
tax purposes.

ARTICLE IV

COLLATERAL

Section 401. Collateral. (a) The Notes and all other Outstanding Obligations
shall be obligations of the Issuer as provided in Section 203 hereof. The
Indenture Trustee, on behalf of the Noteholders, each Hedge Counterparty and
each Series Enhancer, if any, shall also have the benefit of, and the
Outstanding Obligations shall be secured by and be payable from, the Issuer’s
right, title and interest in the Collateral. The income, payments and proceeds
of such Collateral shall be allocated to each such Person strictly in accordance
with the applicable payment priorities set forth in Section 302 or Section 806
hereof.

(b) Notwithstanding anything contained in this Indenture to the contrary, the
Issuer expressly agrees that it shall remain liable under each of its Contracts
and Leases to observe and perform all the conditions and obligations to be
observed and performed by it thereunder and that it shall perform all of its
duties and obligations thereunder, all in accordance with and pursuant to the
terms and provisions of each such Contract or Lease, as the case may be.

(c) The Indenture Trustee hereby acknowledges the appointment by the Issuer of
the Manager to service and administer the Collateral in accordance with the
provisions of the Management Agreement. So long as the Management Agreement
shall not have been terminated in accordance with its terms, the Indenture
Trustee hereby agrees to provide the Manager with such documentation, and to
take all such actions with respect to the Collateral as the Manager may
reasonably request in accordance with the express provisions of the Management
Agreement; provided, however, that the Indenture Trustee shall be entitled to
receive from the Manager reasonable compensation and cost reimbursement for any
such action. Until such time as the Management Agreement has been terminated in
accordance with its terms, the Manager, on behalf of the Issuer, shall continue
to collect all Accounts and payments on the Leases of the Managed Containers in
accordance with the provisions of the Management Agreement and deposit such
amounts into the Trust Account in accordance with the provisions of the
Management Agreement. Any Proceeds received directly by the Issuer in payment of
any Account or Leases with respect to, or in payment for or in respect of, any
of the Managed Containers or on account of any of the Contracts to which the
Issuer is a party shall be promptly deposited by the Issuer in precisely the
form received (with all necessary endorsements) in the Trust Account in
accordance with the provisions of the Management Agreement, and until so
deposited shall be deemed to be held in trust by the Issuer for the Indenture
Trustee and shall continue to be collateral security for all of the obligations
secured by this Indenture and shall not constitute payment thereof until applied
as hereinafter provided. If (i) an Event of Default has occurred, (ii) any Sale
of the Collateral pursuant to Section 816 hereof shall have occurred or (iii) a
Manager Default has occurred, the Issuer shall at the request of the Indenture
Trustee, acting with the consent of or at the direction of the Requisite Global
Majority, to the extent practicable, deliver to the Indenture Trustee (or such
other Person as the Indenture Trustee may direct) originals (or, to the extent
originals cannot be delivered, copies) of all Leases and other documents
evidencing, and relating to, the sale, lease and delivery of such Managed
Containers and the Issuer shall, to the extent practicable, deliver originals
(or, to the extent originals cannot be delivered, copies) of all other documents
evidencing and relating to, the performance of any labor, maintenance,
remarketing or other service which created any Accounts, including, without
limitation, all original orders, invoices and shipping receipts.

 

 

21

 

--------------------------------------------------------------------------------






Section 402. Pro Rata Interest.

(a) Except as expressly provided for herein or in any Supplement, the Notes of
all Outstanding Series shall be equally and ratably entitled to the benefits of
this Indenture without preference, priority or distinction, all in accordance
with the terms and provisions of this Indenture and the related Supplement. All
Notes of a particular Class issued hereunder are and are to be, to the extent
(including any exceptions) provided in this Indenture and the related
Supplement, equally and ratably secured by this Indenture without preference,
priority or distinction on account of the actual time or times of the
authentication or delivery of the Notes so that all Notes of a particular Series
and Class at any time Outstanding (including Notes owned by the Seller and its
Affiliates, other than the Issuer) shall have the same right, Lien and
preference under this Indenture and shall all be equally and ratably secured
hereby with like effect as if they had all been executed, authenticated and
delivered simultaneously on the date hereof.

(b) If the conditions specified in Section 701 of this Indenture are met with
respect to such Series of Notes, the security interest, and all other estate and
rights granted by this Indenture with respect to such Series of Notes shall
cease and become null and void, and all of the property, rights, and interest
granted as security for the Notes of such Series shall revert to and revest in
the Issuer without any other act or formality whatsoever.

Section 403. Indenture Trustee’s Appointment as Attorney-in-Fact.

(a) The Issuer hereby irrevocably constitutes and appoints the Indenture
Trustee, and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Issuer and in the name of the Issuer or in its own
name, from time to time, for the purpose of carrying out the terms of this
Indenture, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Indenture; provided, however, that the Indenture
Trustee has no obligation or duty to take such action or to determine whether to
perfect, file, record or maintain any perfected, filed or recorded document or
instrument (all of which the Issuer shall prepare, deliver and instruct the
Indenture Trustee to execute) in connection with the grant or security interest
in the Collateral hereunder.

(b) The Indenture Trustee shall not exercise the power of attorney or any rights
granted to the Indenture Trustee pursuant to this Section 403 unless an Event of
Default shall have occurred and then be continuing. The Issuer hereby ratifies,
to the extent permitted by law, all actions that said attorney shall lawfully
do, or cause to be done, by virtue hereof. The power of attorney granted
pursuant to this Section 403 is a power coupled with an interest and shall be
irrevocable until all Series of Notes are paid and performed in full.

(c) The powers conferred on the Indenture Trustee hereunder are solely to
protect the Indenture Trustee’s interests in the Collateral and shall not impose
any duty upon it to exercise any such powers except as set forth herein. The
Indenture Trustee shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees, agents or representatives shall be
responsible to the Issuer for any act or failure to act, except for its own
negligence or willful misconduct.

(d) The Issuer also authorizes (but does not obligate) the Indenture Trustee to
(i) so long as a Manager Default is continuing and a Manager Termination Notice
has been delivered in accordance with the terms of the Management Agreement,
communicate in its own name, or to direct any other Person, including the
Manager or a replacement Manager, to communicate with any party to any Contract
or Lease relating to a Managed Container and (ii) so long as an Event of Default
is continuing,

 

 

22

 

--------------------------------------------------------------------------------






and a Manager Termination Notice has been delivered in accordance with the terms
of the Management Agreement, execute in connection with the sale of Collateral
provided for in Article VIII hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

(e) If the Issuer fails to perform or comply with any of its agreements
contained herein and a Responsible Officer of the Indenture Trustee shall
receive notice of such failure, the Indenture Trustee, with the consent of the
Requisite Global Majority, shall cause performance or compliance, or acting at
the direction of the Requisite Global Majority shall perform or comply, with
such agreement; provided, however, that the Indenture Trustee shall have no
obligation to so perform or comply if it has reasonable grounds to believe that
payment of its expenses and interest thereon (as set forth in the following
sentence) is not reasonably assured. The reasonable and documented expenses,
including reasonable and documented attorneys’ fees and expenses, of the
Indenture Trustee incurred in connection with such performance or compliance,
shall be payable by the Issuer to the Indenture Trustee on demand and shall
constitute additional Outstanding Obligations secured hereby and shall be paid
in accordance with the provisions of Section 302 or Section 806 hereof.

Section 404. Release of Security Interest. The Indenture Trustee, at the written
direction of the Manager, shall release from the Lien of this Indenture, any
Managed Container and the Related Assets sold or transferred pursuant to Section
606(a) hereof. In effectuating such release, the Indenture Trustee shall be
provided with and entitled to rely on: (A) so long as no Early Amortization
Event is then continuing, a written direction of the Manager (with a copy to the
Administrative Agent and each Series Enhancer, if any) identifying each Managed
Container or other items to be released from the Lien of this Indenture in
accordance with the provisions of this Section 404 accompanied by an Asset Base
Certificate, or (B) if an Early Amortization Event is then continuing, all of
the following: (i) the items set forth in (A), (ii) a certificate from the
Manager (with a copy to the Administrative Agent and each Series Enhancer)
stating that such release is in compliance with Sections 404 and 606(a) hereof
and (iii) a written direction from the Administrative Agent and each Series
Enhancer approving such release. The Administrative Agent shall provide such
direction if the Administrative Agent has received the items referred to in (B)
above and the officers of the Administrative Agent who regularly deal with the
Manager in connection with the transactions contemplated hereby do not have
actual knowledge that such certificates are inaccurate in any significant
manner.

The Indenture Trustee will, promptly upon receipt of such certificate from the
Manager and at the Issuer’s expense, execute and deliver to the Issuer, the
Seller or the Manager, as appropriate, each Series Enhancer, each Hedge
Counterparty and the Administrative Agent, a non-recourse certificate of release
substantially in the form of Exhibit A hereto and such additional documents and
instruments as that Person may reasonably request to evidence the termination
and release from the Lien of this Indenture of such Managed Container and the
Related Assets.

Section 405. Administration of Collateral. (a) The Indenture Trustee shall as
promptly as practicable notify the Noteholders, each Series Enhancer, each Hedge
Counterparty and the Administrative Agent of any Manager Default of which a
Responsible Officer has actual knowledge. If a Manager Default shall have
occurred and then be continuing, the Indenture Trustee, at the written direction
of the Requisite Global Majority, shall deliver to the Manager (with a copy to
the Administrative Agent, each Series Enhancer, each Hedge Counterparty and each
Rating Agency) a Manager Termination Notice terminating the Manager of its
responsibilities in accordance with the terms of the Management Agreement.
Pursuant to the Administration Agreement, the Administrative Agent shall seek to
appoint a replacement Manager acceptable to the Requisite Global Majority. If
the Administrative Agent is unable to locate and qualify a replacement Manager
acceptable to the Requisite Global Majority within sixty (60) days after the
date of delivery of the Manager Termination Notice, then the Indenture Trustee
may (and shall, upon the direction of the Requisite Global Majority) appoint, or
petition a court of competent jurisdiction to appoint, a company acceptable to
the Requisite Global

 

 

23

 

--------------------------------------------------------------------------------






Majority, having a net worth of not less than $5,000,000 and whose regular
business includes equipment leasing or servicing, as the successor to the
Manager of all or any part of the responsibilities, duties or liabilities of the
Manager under the Management Agreement and the other Transaction Documents to
which it is a party. The Manager shall continue to fulfill its duties and
responsibilities as Manager until such time as its replacement is appointed and
has assumed such responsibilities. The replaced Manager shall not be entitled to
receive any compensation for any period after the effective date of such
replacement, but shall be entitled to receive compensation for services rendered
through the effective date of such replacement except to the extent that it is
unable to fulfill such duties pending the appointment of a replacement Manager.
If the Manager is unable to fulfill such duties pending the appointment of a
replacement Manager, the Administrative Agent shall take such actions, which it
is reasonably capable of performing and as the Requisite Global Majority shall
direct to aid in the transition of the Manager; provided, however, that no
provisions of this Indenture or the Administration Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties hereunder or under the
Administration Agreement, or in the exercise of any of its rights, powers or
duties, if the Administrative Agent shall have reasonable grounds for believing
that timely repayment in full of such funds or adequate security or indemnity
against such risk or liability is not reasonably assured after taking into
account the reimbursement provisions set forth in Section 302 or Section 806, as
applicable. All reimbursements to the Administrative Agent shall (unless the
Requisite Global Majority has otherwise agreed in writing to indemnify the
Administrative Agent) be payable on the immediately succeeding Payment Date
pursuant to the provisions of Section 302 or Section 806, as applicable, hereof.
Each Noteholder, the Indenture Trustee, each Series Enhancer and each Hedge
Counterparty shall, by accepting the benefits of this Indenture, be deemed to
have agreed that the duties of the Administrative Agent are not to be construed
as those of a replacement Manager. In connection with the appointment of a
replacement Manager, the Indenture Trustee or Administrative Agent may, with the
written consent of the Requisite Global Majority, make such arrangements for the
compensation of such replacement Manager out of Collections as the Indenture
Trustee, the Administrative Agent and such replacement Manager shall agree;
provided, however, that no such revised compensation shall be in excess of the
Management Fees permitted the Manager under the Management Agreement and the
arrangement for reimbursement of expenses shall be no more favorable than that
set forth in the Management Agreement unless the Requisite Global Majority shall
approve such higher amounts; provided, further, that in no event shall any of
the Indenture Trustee, any Series Enhancer, any Hedge Counterparty or the
Administrative Agent be liable to any replacement Manager for the Management
Fees or any additional amounts (including expenses and indemnifications) payable
to such replacement Manager, either pursuant to the Management Agreement or
otherwise. The Indenture Trustee and such successor shall take such action,
consistent with the Management Agreement, as shall be necessary to effectuate
any such succession including exercising the power of attorney granted by the
Manager pursuant to Section 9.4 of the Management Agreement.

(b) So long as a Manager Default has occurred and a Manager Termination Notice
has been delivered in accordance with the terms of the Management Agreement, the
Indenture Trustee may and shall, if directed in writing by the Requisite Global
Majority, after first notifying the Issuer of its intention to do so, notify
Account Debtors of the Issuer (and the Issuer hereby agrees to provide the
Indenture Trustee all commercially reasonable information to identify and locate
such Account Debtors), parties to the Contracts of the Issuer, obligors in
respect of Instruments of the Issuer and obligors in respect of Chattel Paper of
the Issuer that the Accounts and the right, title and interest of the Issuer in
and under such Contracts, Instruments, and Chattel Paper (to the extent related
to the Managed Containers) have been pledged to Indenture Trustee and that
payments shall be made directly to the Indenture Trustee or the Trust Account;
provided that a replacement Manager appointed pursuant to this Section 405 shall
unless otherwise directed by the Requisite Global Majority exercise all of the
foregoing rights, and that pending appointment of such replacement Manager, the
then current Manager shall, unless otherwise directed by the Requisite Global
Majority, be permitted to exercise such rights until the replacement Manager
assumes the responsibility of the Manager. Upon the request of the Requisite
Global Majority,

 

 

24

 

--------------------------------------------------------------------------------






the Issuer shall, or shall direct Manager to, so notify such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper. So long as a Manager Default has occurred and
a Manager Termination Notice has been delivered in accordance with the terms of
the Management Agreement, the Indenture Trustee shall at the written direction
of the Requisite Global Majority communicate with such Account Debtors, parties
to such Contracts, obligors in respect of such Instruments and obligors in
respect of such Chattel Paper to verify with such parties, the existence, amount
and terms of any such Accounts, Contracts, Instruments or Chattel Paper.

(c) Upon a Responsible Officer’s obtaining actual knowledge or the actual
receipt of written notice by the Indenture Trustee that any repurchase
obligations of the Seller under Section 3.03 of the Contribution and Sale
Agreement have arisen, the Indenture Trustee shall notify each Series Enhancer,
each Rating Agency, each Hedge Counterparty and the Administrative Agent of such
event and shall enforce such repurchase obligations at the written direction of
the Requisite Global Majority.

Section 406. Quiet Enjoyment. The security interest hereby granted to the
Indenture Trustee by the Issuer is subject to the right of any lessee to the
quiet enjoyment of the related Managed Container so long as such lessee is not
in default under the Lease therefor.

ARTICLE V

RIGHTS OF NOTEHOLDERS; ALLOCATION AND APPLICATION OF COLLECTIONS;
REQUISITE GLOBAL MAJORITY

Section 501. Rights of Noteholders. The Noteholders of each Series shall have
the right to receive, to the extent necessary to make the required payments with
respect to the Notes of such Series at the times and in the amounts specified in
the related Supplement, (i) the portion of Collections allocable to Noteholders
of such Series pursuant to this Indenture and the related Supplement, (ii) funds
on deposit in the Trust Account (subject to the priorities set forth in Sections
302 and 806 hereof) and the Restricted Cash Account and (iii) funds on deposit
in any Series Account for such Series, or payable with respect to any Series
Enhancement for such Series. Each Noteholder, by acceptance of its Notes,
(a) acknowledges and agrees that (except as expressly provided herein and in a
Supplement entered into in accordance with Section 1006(b) hereof) the
Noteholders of a Series or Class shall not have any interest in any Series
Account or Series Enhancement for the benefit of any other Series or Class and
(b) ratifies and confirms the terms of this Indenture and the Transaction
Documents executed in connection with such Series.

Section 502. Collections and Allocations. With respect to each Collection
Period, Collections on deposit in the Trust Account will be allocated to each
Series then Outstanding in accordance with Article III of this Indenture and the
Supplements.

Section 503. Determination of Requisite Global Majority. A Requisite Global
Majority shall exist with respect to any action proposed to be taken pursuant to
the terms of this Indenture or any Supplement if (a) the Control Party or
Control Parties representing more than fifty percent (50%) of the sum of the
Existing Commitments of all Series of Outstanding Notes shall approve or direct
such proposed action (in making such a determination, each Control Party shall
be deemed to have voted the entire Existing Commitment of the related Series in
favor of, or in opposition to, such proposed action, as the case may be) and (b)
unless Control Parties representing more than sixty-six and two-thirds percent
(66 2/3%) of the sum of the Existing Commitments of all Series shall have
approved or directed such proposed action (in making such a determination, each
Control Party shall be deemed to have voted the entire Existing Commitment of
the related Series in favor of, or in opposition to, such proposed action, as
the case may be), each Series Enhancer which is then a Control Party for any
Series of Outstanding Notes shall have also approved or directed such proposed
action. The Indenture Trustee shall be responsible for identifying the Requisite
Global Majority in accordance with the terms of this Section 503 based on
information provided by the Note Registrar.

 

 

25

 

--------------------------------------------------------------------------------






ARTICLE VI

COVENANTS

For so long as any Outstanding Obligations have not been paid or performed, the
Issuer shall observe each of the following covenants:

Section 601. Payment of Principal and Interest; Payment of Taxes. (a) The Issuer
will duly and punctually pay the principal of, and interest, on the Notes in
accordance with the terms of the Notes, this Indenture and the related
Supplement.

(b) The Issuer will take all actions as are necessary to insure that all taxes,
assessments and governmental levies that are payable by the Issuer are paid when
due except (i) such as are contested in good faith and by appropriate
proceedings and (ii) if the failure to make such payment is not adverse in any
material respect to the Noteholders and does not give rise to any Liens other
than Permitted Encumbrances.

Section 602. Maintenance of Office. As of the Closing Date, the Issuer’s only
“place of business” within the meaning of Section 9-307 of the UCC is located at
its address set forth in Section 1307. The Issuer shall not establish a new
place of business or location for its chief executive office or change its
jurisdiction of formation unless (i) the Issuer shall provide each of the
Indenture Trustee, each Rating Agency, the Administrative Agent, each Hedge
Counterparty and each Series Enhancer not less than thirty (30) days’ prior
written notice of its intention so to do, clearly describing such new location
and providing such other information in connection therewith as the Indenture
Trustee, the Administrative Agent, each Hedge Counterparty or each Series
Enhancer may reasonably request, (ii) not less than fifteen (15) days prior to
the effective date of such relocation, the Issuer shall have taken, at its own
cost, all action necessary so that such change of location does not impair the
security interest of the Indenture Trustee in the Collateral, or the perfection
of the sale or contribution of the Containers to the Issuer, and shall have
delivered to the Indenture Trustee, the Administrative Agent, each Hedge
Counterparty and each Series Enhancer copies of all filings required in
connection therewith and (iii) the Issuer has delivered to the Indenture
Trustee, the Administrative Agent, each Series Enhancer, each Eligible Hedge
Counterparty and each Rating Agency, one or more Opinions of Counsel
satisfactory to the Requisite Global Majority, stating that, after giving effect
to such change of location: (A) the Seller and the Issuer will not, pursuant to
applicable Insolvency Law, be substantively consolidated in the event of any
Insolvency Proceeding by, or against, the Seller, (B) under applicable
Insolvency Law, the transfers of Transferred Assets made in accordance with the
terms of the Transaction Documents will be treated as a “true sale” in the event
of any Insolvency Proceeding by, or against, the Seller and (C) either (1) in
the opinion of such counsel, all registration of charges, financing statements,
or other documents of similar import, and amendments thereto have been executed
(if applicable) and filed that are necessary to perfect the interest of the
Issuer and the Indenture Trustee in the Transferred Assets, or (2) stating that,
in the opinion of such counsel, no such action shall be necessary to perfect
such interest; provided that the opinions required in this Section 602(iii)(A)
and (B) shall not be required unless the Issuer establishes a new place of
business outside of the United States or a location for its chief executive
office outside of the United States or changes its jurisdiction of formation to
a location outside of the United States.

 

 

26

 

--------------------------------------------------------------------------------






Section 603. Corporate Existence. The Issuer will keep in full effect its
existence, rights and franchises as a limited liability company organized under
the laws of the State of Delaware, and will obtain and preserve its
qualification in each jurisdiction in which such qualification is necessary to
protect the validity and enforceability of this Indenture, any Supplements and
the Notes except where the failure to obtain or preserve such qualification is
not reasonably expected to result in a Material Adverse Change.

Section 604. Protection of Collateral. The Issuer will from time to time execute
(if applicable) and file all financing statements, all amendments thereto and
continuation statements, instruments of further assurance and other instruments,
and will, upon the reasonable request of the Manager, the Indenture Trustee, the
Administrative Agent, any Hedge Counterparty or any Series Enhancer, take such
other action necessary or advisable to:

(a) maintain or preserve the Lien of this Indenture (and the priority thereof)
including executing and filing such documents as may be required under any
international convention for the perfection of interests in Managed Containers
that may be adopted subsequent to the date of this Indenture;

(b) perfect, publish notice of, and protect the validity of the security
interest in the Collateral created pursuant to this Indenture;

(c) enforce any of the items of the Collateral;

(d) preserve and defend its right, title and interest to the Collateral and the
rights of the Indenture Trustee in such Collateral against the claims of all
Persons (other than the Noteholders or any Person claiming through the
Noteholders); and

(e) pay any and all taxes levied or assessed upon all or any part of the
Collateral, except such as are contested in good faith and by appropriate
proceedings or where the failure to effect such payment is not adverse in any
material respect to the Noteholders.

In furtherance of clauses (b) and (c) above, the Issuer hereby agrees that if at
any time subsequent to a Closing Date there is a change in Applicable Law (or a
change in the interpretation of Applicable Law as in effect on such Closing
Date) which, in the reasonable judgment of the Requisite Global Majority, may
affect the perfection of the Indenture Trustee’s security interest in the
Collateral, then the Issuer shall, within thirty (30) days after request from
the Requisite Global Majority, furnish to the Indenture Trustee, the
Administrative Agent, each Rating Agency and each Series Enhancer, an Opinion of
Counsel either (i) stating that, in the opinion of such counsel, such action has
been taken with respect to the recording, filing, recording and refiling of this
Indenture, any Supplements hereto and any other requisite documents, and with
respect to the filing of any financing statements and continuation statements,
as are necessary to maintain the Lien created by this Indenture and reciting the
details of such action, or (ii) stating that, in the opinion of such counsel, no
such action is necessary to maintain such Lien. Such Opinion of Counsel shall
also describe the recording, filing, re-recording and refiling of this
Indenture, any Supplements hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that, in the opinion of such counsel, are required to maintain the lien and
security interest of this Indenture.

Section 605. Performance of Obligations.

(a) Except as otherwise permitted by this Indenture, the Management Agreement or
the Contribution and Sale Agreement, the Issuer will not take, or fail to take,
any action, and will use its best efforts not to permit any action to be taken
by others, which would release any Person from any of such Person’s covenants or
obligations under any agreement or instrument included in the Collateral, or
which would result in the amendment, hypothecation, subordination, termination
or discharge of, or

 

 

27

 

--------------------------------------------------------------------------------






impair the validity or effectiveness of, any such agreement or instrument;
provided that, nothing in this Indenture shall prohibit the Issuer, or the
Manager on the Issuer’s behalf, from renegotiating, amending or consenting to
waivers to Leases in accordance with the terms of the Management Agreement.

(b) Nothing in this Indenture or any Supplement shall be construed as requiring
the consent of the Indenture Trustee, any Series Enhancer or any Noteholder for
the exercise by any Hedge Counterparty of its rights to (i) terminate the
related Hedge Agreement in accordance with its terms in the event of any event
of default or termination event (however defined) under such Hedge Agreement,
(ii) undertake any permitted transfer under any Hedge Agreement, or (iii) reduce
the notional amount in accordance with the terms of any Hedge Agreement in the
event of a notional reduction event (however defined).

Section 606. Negative Covenants. The Issuer will not, without the prior written
consent of the Requisite Global Majority:

(a) at any time sell, transfer, exchange or otherwise dispose of any of the
Collateral, except as follows:

(i) in connection with a sale, conveyance or transfer pursuant to the provisions
of Section 612 or Section 816 hereof; or

(ii) in connection with a substitution or repurchase of Managed Containers as
permitted or required in accordance with the terms of the Contribution and Sale
Agreement; or

(iii) sales of Managed Containers (including any such sales resulting from the
sell/repair decision of the Manager) to unaffiliated third parties, and to the
extent that such sales are on terms and conditions that would be obtained in an
ordinary course, arms-length transaction, to Affiliates regardless of the sales
proceeds realized from such sales so long as an Asset Base Deficiency is not
then continuing or would result from such sale of Managed Containers after
giving effect to the application of the proceeds of such sales; provided,
however, that if an Early Amortization Event has occurred and is continuing or
would result from any such sale (after giving effect to the application of the
proceeds thereof), no such sale may be made to an Affiliates under this clause
(iii) unless the net proceeds from such sale are greater than or equal to the
Adjusted Net Book Value of the Containers being sold; or

(iv) if an Asset Base Deficiency is then continuing or would result from such
sale of Managed Containers after giving effect to the application of the
proceeds of such sales, sales of Managed Containers (including any such sales
resulting from the sell/repair decision of the Manager) regardless of the sales
proceeds realized from such sales so long as (A) any sales to Affiliates made
pursuant to this clause (iv) are made on terms and conditions that would be
obtained in an ordinary course, arms-length transaction and the net proceeds
from any such sale are greater than or equal to the Adjusted Net Book Value of
the Managed Containers being sold and (B) the aggregate sum of the Net Book
Values of all Managed Containers that were sold pursuant to this clause (iv)
during the applicable Collection Period and the three (3) immediately preceding
Collection Periods for proceeds which are less than the Adjusted Net Book Value
of the Managed Containers so sold does not exceed an amount equal to the product
of (x) five percent (5%) times (y) an amount equal to a quotient (A) the
numerator of which is equal to the sum of the aggregate Net Book Value of all
Managed Containers as of the last day of each of the four (4) immediately
preceding Collection Periods and (B) the denominator of which is equal to four
(4); or

 

 

28

 

--------------------------------------------------------------------------------






(v) any other sales of Managed Containers not covered by the preceding clauses
provided that each such sale shall be specifically approved by (A) the Requisite
Global Majority and (B) the managers of the Issuer in accordance with the
provisions of the Issuer’s limited liability company agreement; or

(vi) in connection with a Casualty Loss.

Notwithstanding the foregoing limitation of this Section 606(a), sales of
Managed Containers shall be permitted at such other times and in such other
amounts as the Indenture Trustee (acting at the direction of the Requisite
Global Majority) shall permit.

Notwithstanding anything to the contrary, during the continuation of an Early
Amortization Event, the Issuer shall not sell all, or substantially all, of the
Managed Containers without the consent of the Requisite Global Majority and each
Series Enhancer (if such Series Enhancer is then the Control Party for a Series
of Outstanding Notes or shall have made an unreimbursed payment on its
Enhancement Agreement) if an Asset Base Deficiency shall have occurred and be
continuing or would result from such proposed sale after giving effect to the
application of the proceeds of such sales.

(b) claim any credit on, make any deduction from the principal, premium, if any,
or interest payable in respect of the Notes (other than amounts properly
withheld from such payments under any Applicable Law) or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed upon any of the Collateral; or

(c) release any item from the Collateral, except as permitted pursuant to the
terms of a Transaction Document.

Section 607. Corporate Separateness of the Issuer.

(a) The Issuer shall (1) conduct its business in its own name, (2) maintain its
books and records separate from those of any other Person, (3) not commingle its
funds with any other Person (except for any commingling of Collections which may
occur prior to the identification and segregation of such amounts in accordance
with the terms of the Management Agreement) and maintain its bank accounts
separate from those of any other Person, (4) maintain separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person, (5) hold itself out as a separate entity and (6) observe all
other organizational formalities.

(b) Notwithstanding any provision of law which otherwise empowers the Issuer,
the Issuer shall not (1) hold itself out as being liable for the debts of any
other Person, (2) act other than in its limited liability company name and
through its duly authorized officers, managers or agents, (3) enter into any
transaction described in Section 610 (except pursuant to this Indenture) other
than trade payables and expense accruals incurred in the ordinary course of its
business, or (4) engage in any other activity not contemplated by this Indenture
or other Transaction Documents.

Section 608. No Bankruptcy Petition. The Issuer shall not (1) commence any
Insolvency Proceeding seeking to have an order for relief entered with respect
to it, or seeking reorganization, arrangement, adjustment, wind-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, (2)
seek appointment of a receiver, trustee, custodian or other similar official for
it or any part of its assets, (3) make a general assignment for the benefit of
creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing.

 

 

29

 

--------------------------------------------------------------------------------






Section 609. Liens. The Issuer shall not (i) permit any Lien (except any
Permitted Encumbrance) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof or any interest therein or the
Proceeds thereof; or (ii) permit the Lien of this Indenture not to constitute a
valid first priority perfected security interest in the Collateral to the extent
that such Lien can be perfected pursuant to Applicable Law.

Section 610. Other Debt. The Issuer shall not contract for, create, incur,
assume or suffer to exist any Indebtedness of the Issuer other than (i) the
Notes issued pursuant to this Indenture or any Supplement, (ii) any Management
Fee, Manager Advances and all other amounts payable pursuant to the provisions
of the Management Agreement and reimbursements payable pursuant to the terms of
the Parent Guaranty, (iii) any obligation (including a deferred purchase price
note and any normal warranty) arising in connection with a purchase or sale of
Containers permitted by the Transaction Documents (as in effect as of the date
hereof and as amended, restated or otherwise modified after the date hereof in
accordance with the terms thereof), but only to the extent of the time limit
contemplated by Section 3.01(ii) of the Contribution and Sale Agreement, (iv)
any Indebtedness (including any Hedge Agreement) that is permitted or required
pursuant to the terms of any Transaction Document, and (v) trade payables and
expense accruals incurred in the ordinary course and which are incidental to the
purposes permitted pursuant to the Issuer’s organizational documents.

Section 611. Guarantees, Loans, Advances and Other Liabilities. Except for
investments in Eligible Investments, the Issuer will not make any loan, advance
or credit to, or guarantee (directly or indirectly or by an instrument having
the effect of assuring another’s payment or performance on any obligation or
capability of so doing, or otherwise), endorse (except for the endorsement of
checks for collection or deposit) or otherwise become contingently liable,
directly or indirectly, in connection with the obligations, stock or dividends
of, or own, purchase, repurchase or acquire (or agree contingently to do so) any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person. However, the preceding sentence shall
not limit the terms of any Note Purchase Agreement or Enhancement Agreement or
prevent the execution, delivery and performance of any Note Purchase Agreement
or Enhancement Agreement by the Issuer.

Section 612. Consolidation, Merger and Sale of Assets. (a) The Issuer shall not
consolidate with or merge with, or into, any other Person or sell, convey,
transfer or lease any of its assets, whether in a single transaction or a series
of transactions, to any Person except for (i) any such sale, conveyance or
transfer contemplated in this Indenture or any Supplement or the Management
Agreement and (ii) the leasing or sale of the Managed Containers in accordance
with the terms of the Management Agreement.

(b) The obligations of the Issuer hereunder shall not be assignable nor shall
any Person succeed to the obligations of the Issuer hereunder except in each
case in accordance with the provisions of this Indenture.

Section 613. Other Agreements; Amendment of Transaction Documents. (a) The
Issuer will not after the date of the issuance of any Notes enter into, or
become a party to, any agreements or instruments other than the Transaction
Documents and any other agreement(s) contemplated by the terms of the
Transaction Documents, including, without limitation, (i) any agreement(s) for
disposition of the Transferred Assets permitted by Sections 606, 804 or 816
hereof and (ii) any agreement(s) for the sale, repurchase, lease or re-lease of
a Managed Container made in accordance with the provisions of the Contribution
and Sale Agreement and the Management Agreement.

(b) The Issuer will not amend, modify or waive any provision of any Transaction
Document, or give any approval or consent or permission provided for therein,
except in accordance with the express terms of such Transaction Document.

 

 

30

 

--------------------------------------------------------------------------------






Section 614. Charter Documents. The Issuer will not amend or modify (a) its
certificate of formation or (b) Section 4.1, 8.3, 8.4, 16.1, 16.2, 16.3 or 16.9
of its limited liability company agreement without (i) the prior written consent
of the Requisite Global Majority, and (ii) satisfaction of the Rating Agency
Condition. Except as otherwise provided in clause (b) above, the Issuer shall
deliver written notice to each Rating Agency of any amendment or modification to
its limited liability company agreement.

Section 615. Capital Expenditures. The Issuer will not make any expenditure (by
long term or operating lease or otherwise) for capital assets (both realty and
personalty), except for (a) acquisition of additional Managed Containers from
the Seller in accordance with the terms of the Contribution and Sale Agreement
or (b) capital improvements to the Managed Containers made in the ordinary
course of its business and in accordance with the terms of the Management
Agreement.

Section 616. Permitted Activities; Compliance with Organizational Documents. The
Issuer will not engage in any activity or enter into any transaction except for
those activities that are specified in its organizational documents or that are
contemplated by a Transaction Document. The Issuer will observe all
organizational and managerial procedures required by its organizational
documents and applicable law. The Issuer shall (i) keep complete minutes of the
meetings of the managers and/or members of the Issuer and (ii) continuously
maintain the resolutions, agreements and other instruments underlying the
transaction contemplated by the Transaction Documents.

Section 617. Investment Company Act. The Issuer will conduct its operations in a
manner which will not subject it to registration as an “investment company”
under the Investment Company Act of 1940, as amended.

Section 618. Payments of Collateral. If the Issuer shall receive from any Person
any payments with respect to the Collateral (to the extent such Collateral has
not been released from the Lien of this Indenture), the Issuer shall receive
such payment in trust for the Indenture Trustee, as secured party hereunder, and
subject to the Indenture Trustee’s security interest and shall deposit such
payment in the Trust Account as required under this Indenture.

Section 619. Notices. The Issuer shall notify the Indenture Trustee and each
Series Enhancer in writing of any of the following promptly, but in any event
within seven (7) Business Days upon an Authorized Officer learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken by the Person(s) affected with respect thereto:

(a) Default. The occurrence of an Event of Default;

(b) Litigation. The institution of any litigation, arbitration proceeding or
Proceeding before any Governmental Authority which reasonably will be expected
to result in a Material Adverse Change;

(c) Material Adverse Change. The occurrence of a Material Adverse Change; or

(d) Other Events. The occurrence of an Early Amortization Event or such other
events that would, with the giving of notice or the passage of time or both,
constitute an Event of Default or an Early Amortization Event.

Section 620. Books and Records. The Issuer shall maintain complete and accurate
books and records in which full and correct entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business and
activities. In connection with each transfer of Transferred Assets to the
Issuer, the Issuer shall report, or cause to be reported, on its financial
records the

 

 

31

 

--------------------------------------------------------------------------------






transfer of the Transferred Assets as a purchase or capital contribution (if
applicable) under GAAP. The Issuer will ensure that any consolidated financial
statements of TAL and TAL International Group note that Issuer is a bankruptcy
remote special purpose subsidiary established to obtain securitized financing.

Section 621. Subsidiaries. The Issuer shall not create any Subsidiaries.

Section 622. Investments. The Issuer shall not make or permit to exist any
Investment in any Person except for Investments in Eligible Investments made in
accordance with the terms of this Indenture.

Section 623. Use of Proceeds. (a) The Issuer shall use the proceeds of the Notes
only for (i) the purchase of Containers and Related Assets and (ii) other
general company purposes including the distribution of dividends, repayment of
debt and paying costs relating to the issuance of the Notes and any other
purposes contemplated by Section 302.

(b) The Issuer shall not permit any proceeds of the Notes to be used, either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as amended
from time to time, and shall furnish to each Noteholder, upon its request, a
statement in conformity with the requirements of Regulation U.

Section 624. Asset Base Certificate. The Issuer shall prepare and deliver to the
Indenture Trustee on or before each Determination Date, an Asset Base
Certificate as of the end of the immediately preceding fiscal month of the
Issuer.

Section 625. Financial Statements. The Issuer shall deliver to the Indenture
Trustee the following financial statements prepared in accordance with GAAP
(subject to the limitations set forth below): (a) the quarterly financial
statements of the Issuer within sixty (60) days after the end of each fiscal
quarter ending on or after June 30, 2008; (b) annual unaudited financial
statements of the Issuer within one hundred and twenty (120) days after the end
of each fiscal year ending on or after December 31, 2008; (c) annual audited
consolidated and unaudited consolidating financial statements of TAL
International Group and its consolidated subsidiaries together with the report
of its Independent Accountants, within (x) in the event that TAL International
Group shall not then have at least one class of securities registered under the
Exchange Act, one hundred fifty (150) days after the end of each fiscal year
ending on or after December 31, 2008, or (y) in the event that TAL International
Group shall then have at least one class of securities registered under the
Exchange Act, the earlier of (A) one hundred fifty (150) days after the end of
each fiscal year ending on or after December 31, 2008, or (B) ten (10) days
following TAL International Group’s filing of such annual audited consolidated
financial statements with the Securities and Exchange Commission; (d) beginning
with the fiscal year ending December 31, 2007, within one hundred fifty (150)
days after the end of each fiscal year of TAL International Group, a report
addressed to the manager of the Issuer, to the effect that such firm of
accountants has audited the books and records of TAL International Group, and
issued its report in connection with the audit report on the consolidated
financial statements of TAL International Group and specifying the results of
the application of such agreed upon procedures, as the Administrative Agent
shall reasonably agree from time to time, relating to the objectives specified
on Exhibit D to the Management Agreement; and (e) within sixty (60) days after
the close of the first three fiscal quarters in each fiscal year of TAL
International Group, the consolidated balance sheet of TAL International Group
and its consolidated subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income for such fiscal quarter and the
related consolidated statements of shareholder’s equity and cash flows for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter. All such financial statements shall be prepared in accordance with
GAAP, subject to, in the case of unaudited financial statements, the absence of
footnotes, and in the case of the quarterly financial statements, the absence of
year-end adjustments. In addition to

 

 

32

 

--------------------------------------------------------------------------------






the foregoing, within one hundred fifty (150) days after the end of each fiscal
year, the Issuer shall deliver to the Indenture Trustee, each Rating Agency and
each Series Enhancer an Officer’s Certificate certifying that, as of the date of
such certificate, there have been no changes in the name or jurisdiction of
formation of the Issuer. Delivery of such reports, information and documents to
the Indenture Trustee is for informational purposes only and the Indenture
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Indenture Trustee is entitled to rely exclusively on Officer’s
Certificates).

Section 626. UNIDROIT Convention. The Issuer shall comply with the terms and
provisions of the UNIDROIT Convention or any other internationally recognized
system for recording interests in or liens against shipping containers at the
time that such convention is adopted.

Section 627. Other Information. For so long as any of the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act and
the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, the Issuer
will, provide or cause to be provided to any Noteholder and any prospective
purchaser thereof designated by such a Noteholder, upon the request of such
Noteholder or prospective purchaser, the information required to be provided to
such Noteholder or prospective purchaser by Rule 144A(d)(4) under the Securities
Act.

Section 628. Hedging Requirement. On the initial funding date and thereafter
within thirty (30) days after the end of each calendar quarter, the Issuer will
enter into, and maintain for so long as any Notes or other obligations under the
Transaction Documents remain unpaid, one or more Interest Rate Hedge Agreements
with an aggregate notional balance equal to or exceeding the sum of (i) seventy
percent (70%) of the aggregate Net Book Values of those Eligible Containers that
are, as of the end of such calendar quarter (or, prior to thirty (30) days after
the end of the first calendar quarter following the initial funding date, as of
the initial funding date), subject to an unexpired Lease that requires the
lessee to maintain specific containers on-hire for the duration of such Lease
and (ii) without duplication of the Leases referred to in clause (i), one
hundred percent (100%) of the aggregate Net Book Values of those Eligible
Containers that are, as of the end of such calendar quarter (or, prior to thirty
(30) days after the end of the first calendar quarter following the initial
funding date, as of the initial funding date), subject to a Finance Lease, all
of which Interest Rate Hedge Agreements shall have a projected amortization
schedule in accordance with Exhibit F hereto.

(a) If the Issuer, or the Manager, on behalf of the Issuer, fails to comply with
the Hedging Requirement, the Requisite Global Majority shall have the right, in
its sole discretion and at the expense of the Issuer if necessary (as determined
in the sole discretion of the Requisite Global Majority), to direct the
Indenture Trustee, to enter into or maintain one or more Interest Rate Hedge
Agreements selected by the Requisite Global Majority (in its sole discretion) on
behalf of the Issuer such that, after giving effect to such action, the Issuer
will be in compliance with the Hedging Requirement. In the event the Requisite
Global Majority determines to direct the Indenture Trustee to enter into or
maintain an Interest Rate Hedge Agreement on the Issuer’s behalf, the Requisite
Global Majority shall promptly send a copy of any such agreement to the Issuer
and may provide the Indenture Trustee and Manager on behalf of the Issuer with a
written direction to deposit in the Trust Account certain amounts to reimburse
the Requisite Global Majority or a third party for the costs of such Interest
Rate Hedge Agreement.

(b) If at any time while the Notes are Outstanding an Interest Rate Hedge
Counterparty ceases to be an Eligible Interest Rate Hedge Counterparty, the
Issuer shall within sixty (60) days after it obtains knowledge of such event,
either (i) replace the non-conforming Interest Rate Hedge Counterparty with an
Eligible Interest Rate Hedge Counterparty or (ii) require the non-conforming
Interest Rate Hedge Counterparty to deliver a letter of credit or provide
alternative credit support in order to support its obligations under the
Interest Rate Hedge Agreement, as Issuer and such non-conforming Interest Rate
Hedge Counterparty may agree, subject to the consent of the Requisite Global
Majority and the prior written confirmation that the Rating Agency Condition has
been satisfied.

 

 

33

 

--------------------------------------------------------------------------------






(c) All payments received from all such Interest Rate Hedge Agreements shall be
deposited directly into the Trust Account.

Section 629. Ownership of Issuer. All of the issued and outstanding membership
interests in the Issuer shall be owned by TAL or any of its Subsidiaries.

Section 630. Intentionally Omitted.

Section 631. Tax Election of the Issuer. The Issuer will not elect or agree to
elect to be treated as an association taxable as a corporation for United States
federal income tax or any State income or franchise tax purposes.

Section 632. Rating Agency Notices. Subject to the application of applicable
law, the Issuer shall promptly deliver a copy of any written notice concerning
the Issuer’s credit rating received by it from any Rating Agency to the
Indenture Trustee and each Series Enhancer.

Section 633. Compliance with Law. The Issuer shall comply with any applicable
statute, license, rule or regulation by which it or any of its properties may be
bound if the failure to comply would reasonably be expected to result in a
Material Adverse Effect.

ARTICLE VII

DISCHARGE OF INDENTURE; PREPAYMENTS

Section 701. Full Discharge. Upon payment in full of all Outstanding
Obligations, the Indenture Trustee shall execute and deliver to the Issuer such
deeds or other instruments as shall be requisite to evidence the satisfaction
and discharge of this Indenture and the security hereby created with respect to
each Series, and to release the Issuer from its covenants contained in this
Indenture and the related Supplement with respect to each such Series. In
connection with the satisfaction and discharge of this Indenture, the Indenture
Trustee shall be provided with, and shall be entitled to conclusively rely upon,
an Opinion of Counsel stating that all conditions precedent specified in the
Indenture to such satisfaction and discharge have been satisfied.

Section 702. Prepayment of Notes.

(a) Mandatory Prepayments. Unless otherwise specified in a Supplement, the
Issuer shall be required to prepay the then unpaid principal balance of all, or
a portion of, one or more Series of Notes then Outstanding if, on any Payment
Date, an Asset Base Deficiency exists, and has not otherwise been cured by such
date through the acquisition of additional Eligible Containers or otherwise.
Such Prepayment (a “Supplemental Principal Payment”) shall be in the amount of
such Asset Base Deficiency and shall be paid in accordance with the priority of
payments set forth in Section 302 hereof. The calculations referred to herein
shall be evidenced by the Asset Base Certificate received by the Indenture
Trustee on any Determination Date. On each Payment Date, any Supplemental
Principal Payment Amount then due and owing, shall be applied first to each
Series of Warehouse Notes then Outstanding on a pro rata basis, in proportion to
the then unpaid principal balance of such Warehouse Notes, until the principal
balances of all Warehouse Notes have been paid in full, and then to all Series
of Term Notes then Outstanding on a pro rata basis, in proportion to the then
unpaid principal balance of each such

 

 

34

 

--------------------------------------------------------------------------------






Series of Term Notes. Notwithstanding the foregoing, if sufficient funds are not
available to allow the Issuer to prepay the principal balance of the Warehouse
Notes in an amount equal to the Asset Base Deficiency on such Payment Date, then
the amount of any Supplemental Principal Payment Amount to be actually paid on
such Payment Date shall be allocated among all Series of Notes then Outstanding
(including the Term Notes) on a pro rata basis, in proportion to the then unpaid
principal balance of such Notes.

(b) Voluntary Prepayments. So long as no Early Amortization Event is then
continuing, the Issuer may, from time to time, make an optional Prepayment of
principal of the Notes of a Series at the times, in the amounts and subject to
the conditions and limitations set forth in the Supplement for the Series of
Notes to be prepaid. If an Early Amortization Event is then continuing, all
optional Prepayments made in accordance with the provisions of this Section
702(b) shall be applied in accordance with the applicable provisions of Section
302 hereof. The Issuer shall promptly confirm any telephonic notice of
prepayment in writing. Any optional Prepayment of principal made by the Issuer
pursuant to this Section 702(b) shall also include accrued interest to the date
of the prepayment on the amount being prepaid. Any optional Prepayment made
pursuant to the provisions of this Section 702(b) shall be accomplished by a
deposit of funds directly into the Trust Account and, unless otherwise specified
in the Supplement for any Series of Notes then Outstanding, may be applied by
the Issuer to reduce the unpaid principal balance of one or more Series of Notes
then Outstanding, such Series to be selected in the sole discretion of the
Issuer. Notice of any voluntary prepayment of a Series of Term Notes to be made
by the Issuer pursuant to the provisions of this Section 702(b) shall be given
by the Issuer to the Indenture Trustee and, if applicable, the Noteholders of
the Series of Notes to be prepaid, not later than the third (3rd) Business Day
(or such longer period of time as specified in the related Supplement for a
Series), prior to the date of such prepayment and not earlier than the Payment
Date immediately preceding the date of such Prepayment.

(c) Adjustment of Prospective Minimum Principal Payment Amounts and Scheduled
Principal Payment Amounts. In the event that the Issuer makes a Prepayment of
less than all of the aggregate unpaid principal balance of any Series of Term
Notes in accordance with the provisions of Section 702(a) or Section 702(b),
then the Issuer shall promptly (but in any event within five (5) Business Days
after the date on which such Prepayment is made) thereafter recalculate (subject
to verification by each Series Enhancer) the Minimum Principal Payment Amount
and Scheduled Principal Payment Amount for each future Payment Date such that,
after giving effect to such adjustment, the Minimum Principal Payment Amounts
and Scheduled Principal Payment Amounts for all subsequent Payment Dates for
such Series of Term Notes shall be reduced by an amount equal to the quotient of
(i) the aggregate amount of the Prepayment actually received by the Noteholders
of such Series divided by (ii) the number of remaining Payment Dates to and
including, (A) the Legal Final Maturity Date (with respect to the Minimum
Principal Payment Amount) or (B) the Expected Final Maturity Date (with respect
to the Scheduled Principal Payment Amount), for such Series of Notes.

Section 703. Unclaimed Funds. In the event that any amount due to any Noteholder
remains unclaimed, the Issuer shall, at its expense, cause to be published once,
in the eastern edition of The Wall Street Journal, notice that such money
remains unclaimed. Any such unclaimed amounts shall not be invested by the
Indenture Trustee (notwithstanding the provisions of Section 303 hereof) and no
additional interest shall accrue on the related Note subsequent to the date on
which such funds were first available for distribution to such Noteholder. Any
such unclaimed amounts shall be held by the Indenture Trustee in trust until the
latest of (i) two (2) years after the date of the publication described in the
second preceding sentence, (ii) the date all other Noteholders of such Series
shall have received full payment of all principal, interest, premium, if any,
and other sums payable to them on such Notes or the Indenture Trustee shall hold
(and shall have notified the Noteholders that it holds) in trust for that
purpose an amount sufficient to make full payment thereof when due and (iii) the
date the Issuer shall have fully performed and observed all its covenants and
obligations contained in this Indenture and the related

 

 

35

 

--------------------------------------------------------------------------------






Supplement with respect to such Series of Notes. Thereafter, any such unclaimed
amounts shall be paid to the Issuer by the Indenture Trustee on written demand;
and thereupon each of the Indenture Trustee and the Issuer shall be released
from all further liability with respect to such monies, and thereafter the
Noteholders in respect of which such monies were so paid to the Issuer shall
have no rights in respect thereof; provided, that if such money or any portion
thereof that would be paid to the Issuer had been previously deposited by the
Series Enhancer of such Series with the Indenture Trustee for the payment of
principal or interest on the Notes of such Series, to the extent any amounts are
owing to such Series Enhancer, such amounts shall be paid promptly to such
Series Enhancer.

ARTICLE VIII

DEFAULT PROVISIONS AND REMEDIES

Section 801. Event of Default. “Event of Default”, wherever used herein with
respect to any Series of Notes, means any one of the following events (whatever
the reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Authority):

 

(1)

the occurrence of the events set forth in clause (A), clause (B) or clause (C)
at the times set forth therein;

(A) default in (x) the payment on any Payment Date of any interest payment then
due and payable on any Series of Notes and the continuation of such default for
more than three (3) Business Days, or (y) the payment on the Legal Final
Maturity Date of any Series of Notes of the then unpaid principal balance of
such Series of Notes;

(B) default in the payment of (x) any Indenture Trustee’s Fees then due and
payable or (y) a Premium or other amounts due and owing to any Series Enhancer,
and the continuation of such default contemplated by clause (x) or clause (y) of
this clause (B) for more than five (5) Business Days after the amounts in such
clause (x) or clause (y) shall have become due and payable in accordance with
the terms of such Notes, this Indenture and the related Supplement;

(C) default in the payment of other amounts not dealt with in clauses (A) or (B)
above owing to the Noteholders of any Series and the continuation of such
default for more than thirty (30) days after the same shall have become due and
payable in accordance with the terms of such Notes, this Indenture and the
related Supplement;

 

(2)

default in the observation or performance of any covenant of the Issuer set
forth in Sections 608, 612 or 621 hereof which breach materially and adversely
affects the interest of any Noteholder or Series Enhancer (if such Series
Enhancer is then the Control Party for a Series of Outstanding Notes or shall
have made an unreimbursed payment on its Enhancement Agreement);

 

 

36

 

--------------------------------------------------------------------------------






 

(3)

the occurrence of the events set forth in clause (A) or (B) at the times set
forth therein:

(A) default in the observation or performance of any covenant of the Issuer set
forth in Sections 606, 607, 609, 610, 611, 613(a), 616 or 622 hereof which
breach materially and adversely affects the interest of any Noteholder or Series
Enhancer (if such Series Enhancer is then the Control Party for a Series of
Outstanding Notes or shall have made an unreimbursed payment on its Enhancement
Agreement), and, if curable, continues unremedied for twenty (20) days after the
date on which there has been given to the Issuer, by the Indenture Trustee, any
Series Enhancer or any Noteholder, a written notice specifying such default or
breach and requiring it to be remedied;

(B) default in any material respect in the observation or performance of any
covenant of the Issuer set forth in Sections 619(a) or 619(d) and the
continuation of such default for three (3) Business Days;

 

(4)

the occurrence of the events set forth in clause (A), (B) or (C) at the times
set forth herein:

(A) default in the observation or performance of any covenant of the Issuer set
forth in Sections 602, 614, 615 or 623(b) hereof which breach materially and
adversely affects the interest of any Noteholder or Series Enhancer (if such
Series Enhancer is then the Control Party for a Series of Outstanding Notes or
shall have made an unreimbursed payment on its Enhancement Agreement), and, if
curable, continues for thirty (30) days after the date on which there has been
given to the Issuer, by the Indenture Trustee, any Series Enhancer or any
Noteholder, a written notice specifying such default or breach and requiring it
to be remedied;

(B) default in any material respect in the observation or performance of any
covenant of the Issuer set forth in Sections 613(b), 624 or 632 and, if curable,
which continues for thirty (30) days after the date on which there has been
given to the Issuer, by the Indenture Trustee, any Series Enhancer or any
Noteholder, a written notice specifying such default or breach and requiring it
to be remedied;

(C) default in any material respect in the observation or performance of any
covenant of the Issuer to deliver financial statements and reports set forth in
the first sentence of Section 625 and the continuation of such default for
thirty (30) days after the date on which there has been given to the Issuer, by
the Indenture Trustee, any Series Enhancer or any Noteholder, a written notice
specifying such default or breach and requiring it to be remedied; provided,
however, that (x) if the reason for such default is primarily attributable to
changes in accounting principles or interpretations or the application of the
same, (y) such changes are not related to the assets of the Issuer and (z) no
Manager Default then exists under Sections 9.1.9 through 9.1.12 of the
Management Agreement, then such default shall not constitute an Event of Default
under this clause (C) unless such failure materially and adversely affects the
interests of any Noteholder or any Series Enhancer (if such Series Enhancer is
then the Control Party for a Series of Outstanding Notes or shall have made an
unreimbursed payment on its Enhancement Agreement);

 

(5)

default in the performance, or breach, in any material respect, of (a) any
covenant of the Issuer in this Indenture or any other Transaction Document
(other than a covenant or agreement a breach of which or default in the
performance of which

 

 

37

 

--------------------------------------------------------------------------------






is specifically dealt with elsewhere in this Section 801) which materially and
adversely affects the interest of any Noteholder or any Series Enhancer (if such
Series Enhancer is then the Control Party for a Series of Outstanding Notes or
shall have made an unreimbursed payment on its Enhancement Agreement) and which,
if curable, continues for sixty (60) days after the date on which there has been
given to the Issuer, by the Indenture Trustee, or to the Issuer or the Seller
and the Indenture Trustee by any Series Enhancer or any Noteholders, a written
notice specifying such default or breach and requiring it to be remedied,
provided, however, that if the Issuer is diligently attempting to effect such
cure at the end of such sixty (60) day period, the Issuer shall be entitled to
an additional sixty (60) day period in which to complete such cure; or (b) any
representation or warranty of the Issuer made in any of the Transaction
Documents or in any certificate or other writing delivered pursuant hereto or
thereto or in connection herewith with respect to or affecting any Outstanding
Notes shall prove to be inaccurate in any respect which materially and adversely
affects the interests of any Noteholder or any Series Enhancer (if such Series
Enhancer is then the Control Party for a Series of Outstanding Notes or shall
have made an unreimbursed payment on its Enhancement Agreement) as of the time
when the same shall have been made, and such inaccuracy, if curable, continues
for sixty (60) days after the date on which there has been given to the Issuer
by the Indenture Trustee, or to the Issuer and the Indenture Trustee by any
Series Enhancer or any Noteholders, a written notice specifying such inaccuracy
and requiring it to be remedied, provided, however, that if such inaccuracy is
capable of cure and the Issuer is diligently attempting to effect such cure at
the end of such sixty (60) day period, the Issuer shall be entitled to an
additional sixty (60) day period in which to complete such cure;

 

(6)

an involuntary case is commenced under the Bankruptcy Code against the Issuer
and the petition is not controverted within 10 days, or is not dismissed within
60 days, after commencement of the case, or a decree or order for relief by a
court having jurisdiction in respect of the Issuer is entered appointing a
receiver, liquidator, assignee, custodian, trustee, or sequestrator (or other
similar official) for the Issuer or for any substantial part of its properties,
or ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of sixty (60)
consecutive days;

 

(7)

the commencement by the Issuer of a voluntary case under any applicable
Insolvency Law, or other similar law now or hereafter in effect, or the consent
by the Issuer to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or other similar
official) of the Issuer, or any substantial part of its properties, or the
making by the Issuer of any general assignment for the benefit of creditors, or
the failure by the Issuer generally to pay its debts as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action;

 

(8)

as of any date of determination, the Aggregate Note Principal Balance shall
exceed the sum of (A) the product of (i) one hundred percent (100%) and (ii) the
Aggregate Net Book Value, plus (B) the product of (i) one hundred percent (100%)
and (ii) the then current balance on deposit in the Restricted Cash Account,
plus (C) one hundred percent (100%) of up to the Receivables Threshold of the
unpaid balance of any receivables resulting from the sale or other disposition
of one or more Eligible Containers that were either owned by

 

 

38

 

--------------------------------------------------------------------------------








 

 

the Issuer or subject to a Finance Lease for which the Issuer is the lessor, so
long as such receivables are not then outstanding for more than sixty (60) days
(measured from the issue date of such receivables);

 

(9)

the occurrence of a contribution failure with respect to a Plan maintained by
Issuer or an ERISA Affiliate of the Issuer, which contribution failure is
sufficient to give rise to a lien under Section 302(f) of ERISA; or

 

(10)

the Indenture Trustee shall fail to have a first priority perfected security
interest under the laws of the United States in any material portion of the
Collateral (other than as a result of a Permitted Encumbrance) and such
condition continues for fifteen (15) days without being cured or waived by each
Control Party unless such failure to have a first priority perfected security
interest is due to any act or omission of the Indenture Trustee or the
Noteholders;

 

(11)

the Issuer is required to register as an investment company under the Investment
Company Act of 1940, as amended;

 

(12)

the rendering against the Issuer of a final, non-appealable judgment, decree or
order for the payment of money in excess of One Million Dollars ($1,000,000),
(to the extent not paid when due or covered by a reputable and solvent insurance
company, with any portion of such judgment, decree or order not so paid or not
so covered, as applicable, to be included in the determination of the dollar
amount specified in this clause (12)) which judgment, decree or order results in
a claim that would entitle the claimholder to petition for the involuntary
bankruptcy of the Issuer under the Bankruptcy Code, and the continuance of such
judgment, decree or order for a period of 60 consecutive days;

 

(13)

all of the following shall have occurred: (A) a Manager Default shall have
occurred and be continuing, (B) the Requisite Global Majority shall have
delivered the Manager Termination Notice to the Manager in accordance with the
terms of the Management Agreement and (C) a replacement Manager has not assumed
the duties of the terminated Manager within the earlier of (i) ninety (90) days,
if on such 90th day or any day thereafter there exists an Asset Base Deficiency,
or (ii) one hundred twenty (120) days at all times not covered by clause (i); in
each case measured from the date of such Manager Termination Notice; or

 

(14)

the occurrence of any event or condition specified as an Event of Default in a
Supplement.

The occurrence of an Event of Default with respect to one Series of Notes,
except to the extent waived by the related Control Party for such Series of
Notes, shall constitute an Event of Default with respect to all other Series of
Notes then Outstanding unless the related Supplement with respect to each such
Series of Notes shall specifically provide to the contrary.

Section 802. Acceleration of Stated Maturity; Rescission and Annulment. (a) Upon
the occurrence of an Event of Default of the type described in paragraph (6) or
(7) of Section 801, the unpaid principal balance of, and accrued interest on,
all Series of Notes, together with all other amounts then due and owing to the
Noteholders, each Series Enhancer and each Hedge Counterparty, shall become
immediately due and payable without further action by any Person. Except as set
forth in the immediately preceding sentence, if an Event of Default under
Section 801 occurs and is continuing, then and in every

 

 

39

 

--------------------------------------------------------------------------------






such case the Indenture Trustee shall at the direction of the Requisite Global
Majority declare the principal of and accrued interest on all Notes of all
Series then Outstanding to be due and payable immediately, by a notice in
writing to the Issuer and to the Indenture Trustee given by the Requisite Global
Majority, and upon any such declaration such principal and accrued interest
shall become immediately due and payable.

(b) At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article provided, the Requisite
Global Majority, in its sole discretion, by written notice to the Issuer and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if:

(i) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:

(A) all of the installments of interest and, if the Legal Final Maturity Date
has occurred with respect to any Series, principal of all Notes of such Series,
in each case to the extent such amounts were overdue prior to the date of such
acceleration;

(B) to the extent that payment of such interest is lawful, interest at the
Default Rate on the amounts set forth in clause (A) above;

(C) all unpaid Indenture Trustee’s Fees and sums paid or advanced by the
Indenture Trustee hereunder or by the Manager and the reasonable and documented
compensation, out-of-pocket expenses, disbursements and advances of the
Indenture Trustee, its agents and counsel incurred in connection with the
enforcement of this Indenture;

(D) all amounts due to each Series Enhancer; and

(E) all scheduled payments due under any Hedge Agreement, together with interest
thereon in accordance with the terms thereof; and

(ii) all Events of Default, other than the nonpayment of the principal of or
interest on Notes which have become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 813 hereof.

No such rescission with respect to any Event of Default shall affect any
subsequent Event of Default or impair any right consequent thereon, nor shall
any such rescission affect any Hedge Agreement which has been terminated in
accordance with its terms.

Section 803. Collection of Indebtedness. The Issuer covenants that, if an Event
of Default occurs and is continuing and a declaration of acceleration has been
made under Section 802 and not rescinded, the Issuer will, upon demand of the
Indenture Trustee, pay to the Indenture Trustee, for the benefit of the
Noteholders of all Series then Outstanding, all Hedge Counterparties and all
Series Enhancers, an amount equal to the whole amount then due and payable on
all Series of Notes for principal and interest, with interest upon the overdue
principal and, to the extent that payment of such interest shall be legally
enforceable, upon overdue installments of interest, at the Default Rate payable
with respect to each such Note and, in addition thereto, such further amount as
shall be sufficient to cover all other Outstanding Obligations, the costs and
out-of-pocket expenses of collection, including the reasonable and documented
compensation, expenses, disbursements and advances of the Indenture Trustee and
the Requisite Global Majority, their respective agents and counsel incurred in
connection with the enforcement of this Indenture.

 

 

40

 

--------------------------------------------------------------------------------






Section 804. Remedies. If an Event of Default occurs and is continuing, the
Indenture Trustee, by such officer or agent as it may appoint, shall notify each
Noteholder, each Eligible Hedge Counterparty, the Administrative Agent, each
Series Enhancer and the applicable Rating Agencies, if any, of such Event of
Default. So long as an Event of Default is continuing or at any time after a
declaration of acceleration has been made, the Indenture Trustee shall if
instructed by the Requisite Global Majority:

(i) institute any Proceedings, in its own name and as trustee of an express
trust, for the collection of all amounts then due and payable on the Notes of
all Series under this Indenture or the related Supplement with respect thereto,
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Collateral and any other assets of the Issuer any monies adjudged due;

(ii) subject to the quiet enjoyment rights of any lessee of a Managed Container,
sell (including any sale made in accordance with Section 816 hereof), hold or
lease the Collateral or any portion thereof or rights or interest therein, at
one or more public or private transactions conducted in any manner permitted by
law;

(iii) institute any Proceedings from time to time for the complete or partial
foreclosure of the Lien created by this Indenture with respect to the
Collateral;

(iv) institute such other appropriate Proceedings to protect and enforce any
other rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy;

(v) exercise any remedies of a secured party under the Uniform Commercial Code
or any applicable law and take any other appropriate action to protect and
enforce the rights and remedies of the Indenture Trustee or the Noteholders
hereunder; and

(vi) appoint a receiver or a manager over the Issuer or its assets.

Section 805. Indenture Trustee May Enforce Claims Without Possession of Notes.

(a) In all Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all of the Noteholders, and it shall not be necessary to make
any Noteholder a party to any such Proceedings.

(b) All rights of action and claims under this Indenture, the related Supplement
or any of the Notes may be prosecuted and enforced by the Indenture Trustee
without the possession of such Notes or the production thereof in any Proceeding
relating thereto, and any such Proceeding instituted by the Indenture Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery whether by judgment, settlement or otherwise shall, after provision for
the payment of the reasonable compensation, expenses, and disbursements incurred
and advances made, by the Indenture Trustee, its agents and counsel, be for the
ratable benefit of the Noteholders of the Notes, subject to the subordination of
payments among Classes of a particular Series as set forth in the related
Supplement for such Series.

 

 

41

 

--------------------------------------------------------------------------------






Section 806. Allocation of Money Collected. If the Notes of all Series have been
declared due and payable following an Event of Default and such declaration and
its consequences have not been rescinded or annulled, any money collected by the
Indenture Trustee pursuant to this Article or otherwise and any other monies
that may be held or thereafter received by the Indenture Trustee as security for
such Notes and the obligations secured hereby shall be applied, to the extent
permitted by law, in the following order, at the date or dates fixed by the
Indenture Trustee by wire transfer of immediately available funds:

 

(1)

To the Indenture Trustee, all the Indenture Trustee’s Fees then due and payable
for all Series then Outstanding subject to the per annum dollar limitation in
Section 905, plus any costs incurred by the Indenture Trustee in enforcing any
of the rights of the Indenture Trustee or the Noteholders hereunder or under any
of the other Transaction Documents;

 

(2)

To the Administrative Agent, the Administrative Agent Fees then due and payable;

 

(3)

To the Manager, an amount equal to the sum of: (i) the Management Fee then due
and payable, (ii) the amount of any Management Fee Arrearage, and (iii) any
Excess Deposit then due and payable, but in each case only to the extent not
previously withheld by the Manager in accordance with the terms of the
Transaction Documents;

 

(4)

To the Manager, the reimbursement for any Manager Advances;

 

(5)

To the Persons entitled thereto: (i) auditing, accounting and related fees then
due and payable which are classified as an Issuer Expense, and (ii) any other
Issuer Expenses, so long as the aggregate amount paid pursuant to this clause
(5) in any calendar year would not exceed Five Hundred Thousand Dollars
($500,000);

 

(6)

To each Series Enhancer, on a pro rata basis, based on the amount of Premiums
then due and payable, the amount of any Premium then due and payable pursuant to
the terms of each applicable Enhancement Agreement;

 

(7)

To each of the following on a pro rata basis: (i) to each Series Account for
each Series of Notes then Outstanding, an amount equal to the Priority Payments
for each such Series and (ii) to each Hedge Counterparty, the amount of any
scheduled payments (but excluding termination payments then due and payable)
pursuant to the terms of any Hedge Agreement then in effect. If sufficient funds
do not exist to pay in full all such Priority Payments, such amounts shall be
allocated among all Series of Notes in the same proportion as the ratio of (x)
the Priority Payments of a particular Series of Notes then Outstanding on such
Payment Date to (y) the sum of the Priority Payments for all Series of Notes
then Outstanding at such Payment Date;

 

(8)

To pay each of the amounts set forth in clause (i) and (ii) on a pro rata and a
pari passu basis (based on amounts then due): (i) to each Series Account, the
then unpaid principal balance of the related Notes (pro rata based on the
amounts unpaid on the date on which such Event of Default first occurs)
(including Reimbursement Amounts payable in respect thereof to the Series
Enhancer), and (ii) to each Hedge Counterparty, the remaining amounts then due
and payable under the related Hedge Agreement (excluding termination payments
resulting from the breach of the applicable Hedge Agreement by such Hedge
Counterparty), until such amounts are paid in full;

 

 

42

 

--------------------------------------------------------------------------------






 

(9)

To each of the following on a pro rata basis: to the Series Account for each
Series of Notes then Outstanding, an amount equal to all other amounts then due
and payable to the Noteholders of such Series and the related Series Enhancer,
if any, including, without limitation, Default Fees, increased costs, taxes and
indemnity payments identified in the related Supplement;

 

(10)

To each Hedge Counterparty, on a pro rata basis, all remaining amounts then due
and owing (after giving effect to the amounts paid pursuant to clauses (7) and
(8) above);

 

(11)

To the Indenture Trustee, any Indenture Trustee’s Fees then due and payable,
after giving effect to the payment made pursuant to clause (1) above but not
subject to the per annum dollar limitation in Section 905;

 

(12)

To the Issuer, the amount of any indemnity payments payable to the officers,
directors and/or managers of the Issuer required to be made by the Issuer;

 

(13)

To the Manager, the amount of any officer and director indemnity payments
required to be made by the Manager; and

 

(14)

To the Issuer, any remaining monies which may, any provision in the Transaction
Documents to the contrary notwithstanding, be used by the Issuer for any
purpose, including, without limitation, general corporate purposes, the
distribution of dividends, repayment of debt, paying fees and expenses or any
other purpose in the sole discretion of the Issuer.

Section 807. Limitation on Suits. Except to the extent provided in Section 808
hereof, no Noteholder shall have the right to institute any Proceeding, with
respect to this Indenture, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:

(i) such Noteholder has previously given written notice to the Indenture Trustee
of a continuing Event of Default;

(ii) the Requisite Global Majority shall have made written request to the
Indenture Trustee to institute Proceedings in respect of such Event of Default
in its own name as Indenture Trustee hereunder;

(iii) such Noteholder or Noteholders have offered to the Indenture Trustee
reasonable security or indemnity satisfactory to it against the costs, expenses
and liabilities to be incurred in compliance with such request;

(iv) the Indenture Trustee has, for thirty (30) days after its receipt by a
Responsible Officer of such notice, request and offer of security or indemnity,
failed to institute any such Proceeding; and

(v) no direction inconsistent with such written request has been given to the
Indenture Trustee during such thirty (30) day period by the Requisite Global
Majority;

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder, or to obtain or to seek to obtain priority or preference over any
other Noteholder (except to the extent provided in the related Supplement) or to
enforce any right under this

 

 

43

 

--------------------------------------------------------------------------------






Indenture, except in the manner herein provided and for the benefit of all
Noteholders. Notwithstanding anything to the contrary in this Section 807, if a
Series Enhancer is the Control Party for a Series of Outstanding Notes, then the
Noteholders of such Series may not institute any Proceeding with respect to this
Indenture, or for the appointment of a receiver or trustee for the Issuer, or
for any other reason hereunder without the prior written consent of such Series
Enhancer.

Section 808. Unconditional Right of Noteholders to Receive Principal, Interest
and Commitment Fees. Notwithstanding any other provision of this Indenture, each
Noteholder shall have the right, which is absolute and unconditional, to receive
payment of the principal of, interest on and commitment fees in respect of such
Note as such principal, interest and commitment fees become due and payable in
accordance with the provisions of this Indenture and the related Supplement and
to institute any Proceeding for the enforcement of such payment, and such rights
shall not be impaired without the consent of such Noteholder.

Section 809. Restoration of Rights and Remedies. If the Indenture Trustee, any
Series Enhancer or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture or the related Supplement and such
Proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee, such Series Enhancer or to such
Noteholder, then and in every such case, subject to any determination in such
Proceeding, the Issuer, the Indenture Trustee, such Series Enhancer and the
Noteholders shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Indenture
Trustee, such Series Enhancer and the Noteholders shall continue as though no
such Proceeding had been instituted.

Section 810. Rights and Remedies Cumulative. No right or remedy conferred upon
or reserved to the Indenture Trustee, any Series Enhancer, any Hedge
Counterparty or to the Noteholders pursuant to this Indenture or any Supplement
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

Section 811. Delay or Omission Not Waiver. No delay or omission of the Indenture
Trustee, of any Series Enhancer, of any Hedge Counterparty or of any Noteholder
to exercise any right or remedy accruing upon any Event of Default shall impair
any such right or remedy or constitute a waiver of any such Event of Default or
an acquiescence therein. Every right and remedy given by this Article or by law
to the Indenture Trustee, any Hedge Counterparty, any Series Enhancer or to the
Noteholders may be exercised from time to time, and as often as may be deemed
expedient, by the Indenture Trustee, by any Series Enhancer, by any Hedge
Counterparty or by the Noteholders, as the case may be.

Section 812. Control by Requisite Global Majority.

(a) Upon the occurrence of an Event of Default, the Requisite Global Majority
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Indenture Trustee or exercising any
trust or power conferred on the Indenture Trustee, provided that (i) such
direction shall not be in conflict with any rule of law or with this Indenture,
including, without limitation, Section 804 hereof and (ii) the Indenture Trustee
may take any other action deemed proper by the Indenture Trustee which is not
inconsistent with such direction.

(b) Notwithstanding the grant of a security interest to secure the Outstanding
Obligations owing to the Indenture Trustee, for the benefit of the Noteholders,
each Series Enhancer and each Hedge Counterparty, all rights to direct actions
or to exercise rights or remedies under this Indenture or the UCC (including
these set forth in Section 804 hereof) shall be vested solely in the Requisite
Global

 

 

44

 

--------------------------------------------------------------------------------






Majority and, by accepting the benefits of this Indenture, each Noteholder and
Hedge Counterparty acknowledges such statement; provided, however, that nothing
contained in this paragraph shall constitute a modification of Section 808,
Section 813(b) or Section 816(d) hereof.

Section 813. Waiver of Past Defaults. (a) The Requisite Global Majority may, on
behalf of all Noteholders of all Series, waive any past Event of Default and its
consequences, except an Event of Default:

(i) in the payment of (x) the principal balance of any Note on the Legal Final
Maturity Date of such Note, (y) interest on any Note of any Series on any
Payment Date, or (z) commitment fees in respect of any Note of any Series on any
Payment Date, all of which defaults can be waived solely by the affected
Noteholders and affected Series Enhancers; or

(ii) in respect of a covenant or provision hereof which cannot be modified or
amended without the consent of all of the Noteholders and Series Enhancers, as
applicable, affected thereby pursuant to Section 1002 of this Indenture.

(b) Upon any such waiver, such Event of Default shall cease to exist and shall
be deemed to have been cured and not to have occurred for every purpose of this
Indenture; provided, however, that no such waiver shall extend to (i) any
subsequent or other Event of Default or impair any right consequent thereon or
(ii) affect any Hedge Agreement which has been terminated in accordance with its
terms.

Section 814. Undertaking for Costs. All parties to this Indenture agree, and
each Noteholder by acceptance of a Note shall be deemed to have agreed, that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Indenture
Trustee for any action taken, suffered or omitted by it as the Indenture
Trustee, the filing by any party litigant in such suit of an undertaking to pay
the costs of such suit, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees and expenses, against any
party litigant in such suit, having due regard to the merits and good faith of
the claims or defenses made by such party litigant; provided, however, that the
provisions of this Section shall not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than ten percent (10%) of the
aggregate principal balance of the Notes of all Series then Outstanding, or to
any suit instituted by any Noteholder for the enforcement of the payment of the
principal of or interest on any Note on or after the Legal Final Maturity Date
of such Note.

Section 815. Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

Section 816. Sale of Collateral.

(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Section 804 hereof shall not be exhausted by any one or more Sales
as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral shall have been sold or all Outstanding
Obligations shall have been paid in full. The Indenture Trustee at the direction
of the Requisite Global Majority may from time to time postpone any Sale by
public announcement made at the time and place of such Sale.

 

 

45

 

--------------------------------------------------------------------------------






(b) Upon any Sale, whether made under the power of sale hereby given or under
judgment, order or decree in any Proceeding for the foreclosure or involving the
enforcement of this Indenture: (i) the Indenture Trustee, at the written
direction of the Requisite Global Majority, may bid for and purchase the
property being sold, and upon compliance with the terms of such Sale may hold,
retain and possess and dispose of such property in accordance with the terms of
this Indenture; and (ii) the receipt of the Indenture Trustee or of any officer
thereof making such Sale shall be a sufficient discharge to the purchaser or
purchasers at such Sale for its or their purchase money, and such purchaser or
purchasers, and its or their assigns or personal representatives, shall not,
after paying such purchase money and receiving such receipt of the Indenture
Trustee or of such officer therefor, be obliged to see to the application of
such purchase money or be in any way answerable for any loss, misappropriation
or non-application thereof.

(c) The Indenture Trustee shall execute and deliver an appropriate instrument of
conveyance provided to it transferring its interest in any portion of the
Collateral in connection with a Sale thereof. In addition, the Indenture Trustee
is hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey its interest (subject to lessees’ rights of quiet enjoyment)
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such a
Sale shall be bound to ascertain the Indenture Trustee’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
monies.

(d) The Indenture Trustee acknowledges that its right to sell, transfer or
otherwise convey any Hedge Agreement or any transaction outstanding thereunder,
or to exercise foreclosure rights with respect thereto shall be subject to
compliance with the provisions of the applicable Hedge Agreement.

Section 817. Action on Notes. The Indenture Trustee’s right to seek and recover
judgment on the Notes or under this Indenture or any Supplement shall not be
affected by the seeking, obtaining or application of any other relief under or
with respect to this Indenture or any Supplement. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee, any Series
Enhancer, any Hedge Counterparty or the Noteholders shall be impaired by the
recovery of any judgment by the Indenture Trustee against the Issuer or by the
levy of any execution under such judgment upon any portion of the Collateral or
upon any of the assets of the Issuer.

ARTICLE IX

CONCERNING THE INDENTURE TRUSTEE

Section 901. Duties of the Indenture Trustee. The Indenture Trustee, prior to
the occurrence of an Event of Default or after the cure or waiver of any Event
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture and any Supplement
and no implied duties shall be inferred against it. If an Event of Default has
occurred and is continuing, the Indenture Trustee, at the written direction of
the Requisite Global Majority, shall exercise such of the rights and powers
vested in it by this Indenture and the related Supplements, and use the same
degree of care and skill in its exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.

 

 

46

 

--------------------------------------------------------------------------------






The Indenture Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provisions of this Indenture and any applicable Supplement,
shall determine whether they are substantially in the form required by this
Indenture and any applicable Supplement; provided, however, that the Indenture
Trustee shall not be responsible for the accuracy or content (including
mathematical calculations) of any such resolution, certificate, statement,
opinion, report, document, order or other instrument furnished pursuant to this
Indenture and any applicable Supplement.

No provision of this Indenture or any Supplement shall be construed to relieve
the Indenture Trustee from liability for its own negligent action, its own
negligent failure to act or its own willful misconduct; provided, however, that:

(i) Prior to the occurrence of an Event of Default and after the cure or waiver
of any Event of Default that may have occurred, the duties and obligations of
the Indenture Trustee shall be determined solely by the express provisions of
this Indenture and any Supplements. The Indenture Trustee shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in this Indenture and any Supplements, and no implied covenants or
obligations shall be read into this Indenture against the Indenture Trustee and,
in the absence of bad faith on the part of the Indenture Trustee, the Indenture
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates,
statements, reports, documents, orders, opinions or other instruments (whether
in their original or facsimile form) furnished to the Indenture Trustee and
conforming to the requirements of this Indenture and any Supplements (and is
entitled to rely on the accuracy of any mathematical calculation or other facts
stated therein);

(ii) The Indenture Trustee shall not be liable for an error of judgment made in
good faith by a Responsible Officer or Responsible Officers of the Indenture
Trustee, unless it shall be proved that the Indenture Trustee was negligent in
ascertaining the pertinent facts; and

(iii) The Indenture Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of the Requisite Global Majority relating to the time, method
and place of conducting any proceeding for any remedy available to the Indenture
Trustee, or exercising any trust or power conferred upon the Indenture Trustee,
under this Indenture.

No provision of this Indenture shall require the Indenture Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate security or indemnity against such risk or liability is not reasonably
assured to it (the unsecured indemnity of each Series Enhancer (so long as its
claims paying ability is rated “AAA” or “Aaa”, as applicable) upon such terms as
may be reasonably acceptable to the Indenture Trustee being deemed satisfactory
for such purpose).

Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Indenture Trustee shall be subject to the provisions of this Section 901.

 

 

47

 

--------------------------------------------------------------------------------






Section 902. Certain Matters Affecting the Indenture Trustee. Except as
otherwise provided in Section 901 hereof:

(i) The Indenture Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any Opinion of Counsel, certificate of an
officer of the Issuer or the Manager, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document (whether in its original or
facsimile form) reasonably believed by it to be genuine and to have been signed
or presented by the proper party or parties;

(ii) The Indenture Trustee may consult with counsel of its selection and any
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance in reliance therewith;

(iii) The Indenture Trustee shall be under no obligation to institute, conduct
or defend any litigation or proceeding hereunder or in relation hereto at the
request, order or direction of the Requisite Global Majority, pursuant to the
provisions of this Indenture, unless the Indenture Trustee shall have security
or indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby (the unsecured indemnity of
each Series Enhancer (so long as its claims paying ability is rated “AAA” or
“Aaa”, as applicable) being deemed satisfactory for such purpose);

(iv) The Indenture Trustee shall not be liable for any action taken, suffered or
omitted by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture;

(v) The Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing to do so by the Control Party for any
Series; provided, however, that the Indenture Trustee may require reasonable
security or indemnity satisfactory to it against any cost, expense or liability
likely to be incurred in making such investigation as a condition to so
proceeding (the unsecured indemnity of each Series Enhancer (so long as its
claims paying ability is rated “AAA” or “Aaa”, as applicable) upon such terms as
may be reasonably acceptable to the Indenture Trustee being deemed satisfactory
for such purpose). The reasonable expense of any such examination shall be paid,
on a pro rata basis, by the Noteholders of the applicable Series requesting such
examination or, if paid by the Indenture Trustee, shall be reimbursed by such
Noteholders upon demand;

(vi) The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents or
attorneys and the Indenture Trustee shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed by it with due care
hereunder;

(vii) The Indenture Trustee shall not be charged with knowledge of any Default,
Event of Default or Early Amortization Event unless either a Responsible Officer
of the Indenture Trustee shall have actual knowledge thereof or written notice
of such shall have been actually received by a Responsible Officer of the
Indenture Trustee; and

(viii) The rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and to each agent, custodian and other Person employed
to act on behalf of the Indenture Trustee hereunder.

 

 

48

 

--------------------------------------------------------------------------------






The provisions of this Section 902 shall be applicable to the Indenture Trustee
in its capacity as the Note Registrar under this Indenture.

Section 903. Indenture Trustee Not Liable. (a) The recitals contained herein
(other than the representations and warranties contained in Section 911 hereof),
in any Supplement and in the Notes (other than the certificate of authentication
on the Notes) shall be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness. The Indenture Trustee
makes no representations as to the validity or sufficiency of this Indenture,
any Supplement, the Notes, the Collateral or of any related document; provided
that this sentence shall not limit the representations and warranties made by
the Indenture Trustee in Section 911. The Indenture Trustee shall not be
accountable for the use or application by the Issuer of the proceeds of any
Series or Class of Notes, or for the use or application of any funds paid to the
Issuer or the Manager in respect of the Collateral.

(b) The Indenture Trustee shall have no responsibility or liability for or with
respect to the existence or validity of any Collateral the perfection of any
security interest (whether as of the date hereof or at any future time), the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Indenture
Trustee or of any intervening assignment, the compliance by the Seller or the
Manager with any covenant or the breach by the Seller or the Manager of any
warranty or representation made hereunder, in any Supplement or in any related
document or the accuracy of such warranty or representation, any investment of
monies in the Trust Account, the Restricted Cash Account or any Series Account
or any loss resulting therefrom (provided that such investments are made in
accordance with the provisions of Section 303 hereof), or the acts or omissions
of the Seller or the Manager taken in the name of the Indenture Trustee.

(c) Except as expressly provided herein or in any Supplement, the Indenture
Trustee shall not have any obligation or liability under any Contract by reason
of or arising out of this Indenture or the granting of a security interest in
such Contract hereunder or the receipt by the Indenture Trustee of any payment
relating to any Contract pursuant hereto, nor shall the Indenture Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer, the Seller or the Manager under or pursuant to any Contract, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it, or the sufficiency of any performance by any
party, under any Contract.

Section 904. Indenture Trustee May Own Notes. Subject to compliance with
subsection (a)(4)(i) of Rule 3a-7 under the Investment Company Act of 1940, the
Indenture Trustee in its individual or any other capacity may become the owner
or pledgee of Notes with the same rights it would have if it were not the
Indenture Trustee.

Section 905. Indenture Trustee’s Fees and Expenses. The fees, expenses,
disbursements and advances of the Indenture Trustee shall be paid only by the
Issuer in accordance with Section 302 or 806 hereof. The Issuer shall indemnify
the Indenture Trustee (and any predecessor Indenture Trustee) and each of its
officers, directors and employees for, and hold them harmless against, any loss,
liability, damage claim or expense incurred without negligence or willful
misconduct on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself both individually and in its representative capacity against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder (together with the fees, expenses, disbursements and advances
of the Indenture Trustee, “Indenture Trustee Fees”); provided however, that the
Indenture Trustee’s Fees payable pursuant to clauses (c)(I)(1) and (c)(II)(1) in
Section 302 or Section 806 hereof shall not exceed One Hundred Thousand Dollars
($100,000) per annum.

 

 

49

 

--------------------------------------------------------------------------------






The obligations of the Issuer under this Section 905 to compensate the Indenture
Trustee, and to indemnify and hold harmless, the Indenture Trustee shall
constitute Outstanding Obligations hereunder and shall survive the resignation
or removal of the Indenture Trustee and the satisfaction and discharge of this
Indenture.

When the Indenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 801(4) or Section 801(5), the
expenses and the compensation for the services are intended to constitute
expenses of administration under any bankruptcy law.

Section 906. Eligibility Requirements for the Indenture Trustee. The Indenture
Trustee hereunder shall at all times be a national banking association or a
corporation, organized and doing business under the laws of the United States of
America or any State, and authorized under such laws to exercise corporate trust
powers. In addition, the Indenture Trustee or its parent corporation shall at
all times (i) have a combined capital and surplus of at least $50,000,000, (ii)
be subject to supervision or examination by Federal or state authority, (iii)
have (A) in the case of U.S. Bank National Association, a long-term unsecured
debt rating of “A-2” or better by Moody’s and “A” or better by S&P or (B) in all
other instances, a long-term unsecured senior debt rating of “A-2” or better by
Moody’s and a long-term unsecured senior debt rating of “A” or better by S&P and
short-term unsecured senior debt rating of “P-1” or better by Moody’s and a
short-term unsecured senior debt rating of “A-2” or better by S&P; provided that
with respect to a successor Indenture Trustee, clauses (i), (ii) and (iii) shall
not apply if, as of the date on which the successor Indenture Trustee is
appointed, such successor Indenture Trustee is acceptable to the Requisite
Global Majority and each Hedge Counterparty. The Indenture Trustee shall at all
times satisfy the requirements of subsection (a)(4)(i) of Rule 3a-7 of the
Investment Company Act of 1940. If the Indenture Trustee publishes reports of
condition at least annually, pursuant to law or to the requirements of such
supervising or examining authority, then, for the purposes of this Section 906,
the combined capital and surplus of the Indenture Trustee shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Indenture Trustee shall cease to
be eligible in accordance with the provisions of this Section, the Indenture
Trustee shall resign promptly in the manner and with the effect specified in
Section 907 hereof.

Section 907. Resignation and Removal of the Indenture Trustee. The Indenture
Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Issuer, the Manager, the Administrative
Agent, each Series Enhancer and the Noteholders. Upon receiving such notice of
resignation, the Issuer, at the direction and subject to the consent of the
Requisite Global Majority, shall promptly appoint a successor trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Indenture Trustee, each Eligible Hedge Counterparty, the
Administrative Agent, each Series Enhancer, and one copy to the successor
Indenture Trustee. If no successor Indenture Trustee shall have been so
appointed and have accepted appointment within thirty (30) days after the giving
of such notice of resignation, the Requisite Global Majority may appoint a
successor Indenture Trustee or, if it does not do so within thirty (30) days
after the end of such thirty (30) day period, the resigning Indenture Trustee
may petition at the expense of the Issuer any court of competent jurisdiction
for the appointment of a successor Indenture Trustee, which successor trustee
shall meet the eligibility standards set forth in Section 906.

If at any time (i) the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 906 hereof and shall fail to resign
after written request therefor by the Issuer, at the direction of the Requisite
Global Majority, or (ii) if at any time the Indenture Trustee shall become
incapable of acting, or (iii) shall be adjudged a bankrupt or insolvent, or a
receiver of the Indenture Trustee, or of its property shall be appointed, or any
public officer shall take charge or control of the

 

 

50

 

--------------------------------------------------------------------------------






Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, or (iv) the Indenture Trustee shall
have defaulted in the performance of its duties under this Indenture which
default materially and adversely affects the interest of any Noteholder or
Series Enhancer (if such Series Enhancer is then the Control Party for a Series
of Outstanding Notes) and, if curable, continues unremedied for thirty (30) days
after the date on which there has been given to the Indenture Trustee by the
Issuer, any Series Enhancer or any Noteholder, a written notice specifying such
default or breach and requiring it to be remedied, then the Issuer, at the
direction of the Requisite Global Majority, shall remove the Indenture Trustee
and appoint a successor Indenture Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the Indenture Trustee so
removed and one copy to the successor Indenture Trustee.

Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
shall become effective upon acceptance of appointment by the successor Indenture
Trustee as provided in Section 908 hereof.

Section 908. Successor Indenture Trustee. Any successor Indenture Trustee
appointed as provided in Section 907 hereof shall execute, acknowledge and
deliver to the Issuer and to its predecessor Indenture Trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal
of the predecessor Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as the Indenture
Trustee herein. The predecessor Indenture Trustee shall upon payment of all
charges due it, its agents and counsel deliver to the successor Indenture
Trustee all documents relating to the Collateral, if any, delivered to it,
together with any amount remaining in the Trust Account, the Restricted Cash
Account and any Series Accounts. In addition, the predecessor Indenture Trustee
and, upon request of the successor Indenture Trustee, the Issuer shall execute
and deliver such instruments and do such other things as may reasonably be
required for more fully and certainly vesting and confirming in the successor
Indenture Trustee all such rights, powers, duties and obligations.

No successor Indenture Trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor Indenture Trustee
shall be eligible under the provisions of Section 906 hereof.

Upon acceptance of appointment by a successor Indenture Trustee as provided in
this Section, the Issuer shall mail notice of the succession of such Indenture
Trustee hereunder to all Noteholders at their addresses as shown in the Note
Register and to each Hedge Counterparty. If the Issuer fails to mail such notice
within ten (10) days after acceptance of appointment by the successor Indenture
Trustee, the successor Indenture Trustee shall cause such notice to be mailed at
the expense of the Issuer.

Section 909. Merger or Consolidation of the Indenture Trustee. Any Person into
which the Indenture Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Indenture Trustee shall be a party, or any Person
succeeding to all or substantially all of the business of the Indenture Trustee,
shall be the successor of the Indenture Trustee hereunder, provided such Person
shall be eligible under the provisions of Section 906 hereof, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

Section 910. Separate Indenture Trustees, Co-Indenture Trustees and Custodians.
If the Indenture Trustee is not capable of acting outside the United States or
exercising trust powers within the United States, it shall have the power from
time to time to appoint (subject to satisfaction of the Rating Agency Condition,
or, if no Series of Notes then has an outstanding rating, subject to the
approval

 

 

51

 

--------------------------------------------------------------------------------






of the Administrative Agent) one or more Persons or corporations to act either
as co-trustees jointly with the Indenture Trustee, or as separate trustees, or
as custodians, for the purpose of holding title to, foreclosing or otherwise
taking action with respect to any of the Collateral, when such separate trustee
or co-trustee is necessary or advisable under any applicable laws or for the
purpose of otherwise conforming to any legal requirement, restriction or
condition in any applicable jurisdiction. The separate trustees, co-trustees, or
custodians so appointed shall be trustees, co-trustees, or custodians for the
benefit of all Noteholders, each Hedge Counterparty and each Series Enhancer and
shall have such powers, rights and remedies as shall be specified in the
instrument of appointment; provided, however, that no such appointment shall, or
shall be deemed to, constitute the appointee an agent of the Indenture Trustee.
The Issuer shall join in any such appointment, but such joining shall not be
necessary for the effectiveness of such appointment.

Every separate trustee, co-trustee and custodian shall, to the extent permitted
by law, be appointed and act subject to the following provisions and conditions:

(i) all powers, duties, obligations and rights conferred upon the Indenture
Trustee in respect of the receipt, custody and payment of monies shall be
exercised solely by the Indenture Trustee;

(ii) all other rights, powers, duties and obligations conferred or imposed upon
the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate trustee, co-trustee, or
custodian jointly, except to the extent that under any law of any jurisdiction
in which any particular act or acts are to be performed the Indenture Trustee
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations (including the holding of title to
the Collateral or any portion thereof in any such jurisdiction) shall be
exercised and performed by such separate trustee, co-trustee or custodian;

(iii) no trustee or custodian hereunder shall be personally liable by reason of
any act or omission of any other trustee or custodian hereunder; and

(iv) the Issuer or the Indenture Trustee may at any time accept the resignation
of or remove any separate trustee, co-trustee or custodian so appointed by it or
them if such resignation or removal does not violate the other terms of this
Indenture.

Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee, co-trustee, or custodian shall refer to this Indenture and the
conditions of this Article. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Indenture
Trustee or separately, as may be provided therein, subject to all the provisions
of this Indenture, specifically including every provision of this Indenture
relating to the conduct of, affecting the liability of, or affording protection
to, the Indenture Trustee. Every such instrument shall be furnished to the
Indenture Trustee, each Hedge Counterparty and each Series Enhancer.

Any separate trustee, co-trustees, or custodian may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name. If any separate trustee,
co-trustee, or custodian shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Indenture Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee or custodian.

 

 

52

 

--------------------------------------------------------------------------------






No separate trustee, co-trustee or custodian hereunder shall be required to meet
the terms of eligibility as a successor Indenture Trustee under Section 906
hereof and no notice to Noteholders of the appointment thereof shall be required
under Section 908 hereof.

The Indenture Trustee agrees to instruct the co-trustees, if any, to the extent
necessary to fulfill the Indenture Trustee’s obligations hereunder.

Section 911. Representations and Warranties. The Indenture Trustee hereby
represents and warrants as of the Closing Date of each Series that:

(a) Organization and Good Standing. The Indenture Trustee is a national
association duly organized, validly existing and in good standing under the laws
of the United States of America, and has the power to own its assets and to
transact the business in which it is presently engaged;

(b) Authorization. The Indenture Trustee has the power, authority and legal
right to execute, deliver and perform this Indenture and each Supplement and to
authenticate the Notes, and the execution, delivery and performance of this
Indenture and each Supplement and the authentication of the Notes has been duly
authorized by the Indenture Trustee by all necessary corporate action;

(c) Binding Obligations. Each of this Indenture and each Supplement, assuming
due authorization, execution and delivery by the Issuer, constitutes the legal,
valid and binding obligations of the Indenture Trustee, enforceable against the
Indenture Trustee in accordance with its terms, except that (i) such enforcement
may be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws (whether statutory, regulatory or decisional) now or hereafter in
effect relating to creditors’ rights generally and the rights of trust companies
in particular and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to certain equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought, whether in a proceeding at law or in equity;

(d) No Violation. The performance by the Indenture Trustee of its obligations
under this Indenture and each Supplement will not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the charter documents or bylaws
of the Indenture Trustee;

(e) No Proceedings. There are no proceedings or investigations to which the
Indenture Trustee is a party pending, or, to the knowledge of the Indenture
Trustee without independent investigation, threatened, before any court,
regulatory body, administrative agency or other tribunal or Governmental
Authority (A) asserting the invalidity of this Indenture or the Notes, (B)
seeking to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or (C) seeking any determination or
ruling that would materially and adversely affect the performance by the
Indenture Trustee of its obligations under, or the validity or enforceability
of, this Indenture or the Notes; and

(f) Approvals. Neither the execution or delivery by the Indenture Trustee of
this Indenture nor the consummation of the transactions by the Indenture Trustee
contemplated hereby requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
Governmental Authority under any existing federal or State law governing the
banking or trust powers of the Indenture Trustee.

 

 

53

 

--------------------------------------------------------------------------------






Section 912. Indenture Trustee Offices. The Indenture Trustee shall maintain in
the State of New York an office or offices or agency or agencies where Notes may
be surrendered for registration of transfer or exchange, which office currently
is located at 60 Livingston Avenue, St. Paul, Minnesota 55107, and shall
promptly notify the Issuer, the Manager, each Hedge Counterparty and the
Noteholders of any change of such location.

Section 913. Notice of Event of Default. If a Responsible Officer of the
Indenture Trustee shall have actual knowledge that an Event of Default or Early
Amortization Event with respect to any Series shall have occurred and be
continuing, the Indenture Trustee shall promptly (but in any event within five
(5) Business Days) give written notice thereof to each Noteholder, the
Administrative Agent, any Rating Agency, the Hedge Counterparty and the Series
Enhancer of such Series. For all purposes of this Indenture, in the absence of
actual knowledge by a Responsible Officer of the Indenture Trustee, the
Indenture Trustee shall not be deemed to have actual knowledge of any Event of
Default or Early Amortization Event unless notified in writing thereof by the
Issuer, the Seller, the Manager, any Series Enhancer, the Administrative Agent
or any Noteholder, and such notice references the applicable Series of Notes
generally, the Issuer, this Indenture or the applicable Supplement.

Section 914. Notices. The Indenture Trustee shall make reasonable efforts to
forward, to the Deal Agents, within five (5) Business Days of receipt thereof,
copies of all notices, reports and other written communications that it delivers
or receives, at the address for notices provided in the Transaction Documents,
pursuant to the terms of the Transaction Documents.

 

 

54

 

--------------------------------------------------------------------------------






ARTICLE X

SUPPLEMENTAL INDENTURES

Section 1001. Supplemental Indentures Not Creating a New Series Without Consent
of Noteholders. (a) Without the consent of any Noteholder and based on an
Officer’s Certificate of the Issuer to the effect that such Supplement is for
one of the purposes set forth in clauses (i) through (vii) below, the Issuer and
the Indenture Trustee, at any time and from time to time, may, with the consent
of each Series Enhancer if it is then the Control Party, and each affected Hedge
Counterparty (provided that the consent of an Hedge Counterparty shall be
required only if such proposed amendment would materially and adversely affect
the rights, duties or immunities of such Hedge Counterparty under this Indenture
or otherwise), enter into one or more Supplements to this Indenture for any of
the following purposes:

(i) to add to the covenants of the Issuer in this Indenture for the benefit of
the Noteholders of all Series of Notes then Outstanding or of any Series
Enhancer, or to surrender any right or power conferred upon the Issuer in this
Indenture;

(ii) to cure any ambiguity, to correct or supplement any provision in this
Indenture that may be inconsistent with any other provision in this Indenture,
or to make any other provisions with respect to matters or questions arising
under this Indenture;

(iii) to correct or amplify the description of any property at any time subject
to the Lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the Lien
of this Indenture, or to subject additional property to the Lien of this
Indenture;

(iv) to add to the conditions, limitations and restrictions on the authorized
amount, terms and purposes of issue, authentication and delivery of the Notes,
as herein set forth, or additional conditions, limitations and restrictions
thereafter to be observed by the Issuer;

(v) to convey, transfer, assign, mortgage or pledge any additional property to
or with the Indenture Trustee;

(vi) to evidence the succession of the Indenture Trustee pursuant to Article IX;
or

(vii) to add any additional Events of Default or Early Amortization Events.

Prior to the execution of any Supplement issued pursuant to this Section 1001,
the Issuer shall provide written notice to each Rating Agency setting forth in
general terms the substance of any such Supplement.

(b) Promptly after the execution by the Issuer and the Indenture Trustee of any
Supplement pursuant to this Section, the Indenture Trustee shall mail to the
Noteholders of all Series of Notes then Outstanding, each Rating Agency, the
Administrative Agent, each Hedge Counterparty and Series Enhancer related to
such Series, a notice setting forth in general terms the substance of such
Supplement, together with a copy of the text of such Supplement. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such Supplement.

 

 

55

 

--------------------------------------------------------------------------------






Section 1002. Supplemental Indentures Not Creating a New Series with Consent of
Noteholders.

(a) If Section 1001 does not apply to a Supplement, then with the consent of the
Requisite Global Majority and each Hedge Counterparty (provided that, in the
case of each Hedge Counterparty, the consent of such Hedge Counterparty shall be
required only if such proposed amendments would materially and adversely affect
the Hedge Counterparty’s rights, duties or immunities under this Indenture or
otherwise), the Issuer and the Indenture Trustee may enter into a Supplement
hereto for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or of modifying in any
manner the rights of the Noteholders under this Indenture; provided, however,
that no such Supplement shall, without the consent of the Noteholder of each
Note adversely affected thereby and the Series Enhancer for a Series if such
Series Enhancer is adversely affected thereby (but only if such Series Enhancer
is then the Control Party for such Series or shall have made an unreimbursed
payment on its Enhancement Agreement):

(i) reduce the principal amount of any Note, the rate of interest thereon, amend
the relative priority of any such payments pursuant to Sections 302 or 806
hereof (other than to increase the priority thereof) or increase the amount of
any applicable dollar limitations on amounts having a higher payment priority to
such payments pursuant to Sections 302 or 806 hereof or otherwise change such
payments, in each case, if in a manner adverse to the Noteholder, or change the
date on which or the amount of which, or the place of payment where, or the coin
or currency in which, any Note or the interest thereon, or impair the right to
institute suit for the enforcement of any such payment on or after the Legal
Final Maturity Date thereof;

(ii) reduce the percentage of Outstanding Notes or Existing Commitments required
for (a) the consent of any Supplement to this Indenture, (b) the consent
required for any waiver of compliance with certain provisions of this Indenture
or certain Events of Default hereunder and their consequences as provided for in
this Indenture or (c) the consent required to waive any payment default on the
Notes;

(iii) modify any provision of this Indenture or any Supplement which specifies
that such provision cannot be modified or waived without the consent of the
Noteholder affected thereby;

(iv) in a manner adverse to such Noteholder, modify or alter the definition of
the terms “Outstanding,” “Requisite Global Majority”, “Asset Base”, “Existing
Commitment”, “Initial Commitment”, “Advance Rate”, “Aggregate Net Book Value” in
this Indenture or any of the terms used in or necessary to interpret such terms;

(v) impair or adversely affect the Collateral in any material respect as a
whole, except as otherwise permitted herein;

(vi) modify or alter Section 702(a) of this Indenture; or

(vii) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture with respect to any part of the Collateral or terminate
the Lien of this Indenture on any property at any time subject hereto or deprive
in any material respect the Noteholder of the security afforded by the Lien of
this Indenture, except as otherwise permitted in this Indenture;

 

 

56

 

--------------------------------------------------------------------------------






provided, further, that no such Supplement shall, without the consent of each
Series Enhancer adversely affected thereby, (i) reduce the amount payable to
such Series Enhancer, (ii) amend the relative priority of any such payment
pursuant to Sections 302 or 806 hereof (other than to increase the priority
thereof) or increase the amount of any applicable dollar limitations on amounts
having a higher payment priority to such payments pursuant to Sections 302 or
806 hereof or otherwise change such payments in a manner adverse to such Series
Enhancer, (iii) change the date on which or the amount of which, or the place or
payment where, or the coin or currency in which, such amount is paid to such
Series Enhancer, (iv) increase or accelerate such Series Enhancer’s payment
obligations under its Enhancement Agreement or otherwise materially and
adversely affect the rights, interests or obligations of such Series Enhancer
under this Indenture or the other Transaction Documents, or (v) modify
provisions of any Transaction Document relating to requirements that the consent
of such Series Enhancer be obtained.

Prior to the execution of any Supplement pursuant to this Section 1002, the
Issuer shall provide a written notice to each Rating Agency, the Administrative
Agent and each Hedge Counterparty setting forth in general terms the substance
of any such Supplement.

(b) Promptly after the execution by the Issuer and the Indenture Trustee of any
Supplement pursuant to this Section, the Indenture Trustee shall mail to the
Noteholders of the Notes, each Rating Agency, the Administrative Agent, each
Hedge Counterparty and each Series Enhancer related to such Series, a copy of
the text of such Supplement. Any failure of the Indenture Trustee to mail such
copy, or any defect therein, shall not, however, in any way impair or affect the
validity of any such Supplement.

Section 1003. Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, a Supplement permitted by this Article or the
modification thereby of the trusts created by this Indenture, the Indenture
Trustee shall be entitled to receive, and shall be fully protected in relying
upon, an Opinion of Counsel stating that all conditions precedent specified in
this Indenture for the execution of such Supplement have been satisfied. The
Indenture Trustee may, but shall not be obligated to, enter into any such
Supplement which affects the Indenture Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

Section 1004. Effect of Supplemental Indentures. Upon the execution of any
Supplement under this Article, this Indenture shall be modified in accordance
therewith, and such Supplement shall form a part of this Indenture for all
purposes, and every Noteholder of Notes theretofore or thereafter authenticated
and delivered hereunder shall be bound thereby.

Section 1005. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any Supplement pursuant to this Article
may, and shall if required by the Issuer, bear a notation in form approved by
the Indenture Trustee as to any matter provided for in such Supplement. If the
Issuer shall so determine, new Notes so modified as to conform, in the opinion
of the Indenture Trustee, may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

Section 1006. Issuance of Series of Notes. (a) The Issuer may from time to time
direct the Indenture Trustee in writing to execute and authenticate one or more
Series of Notes (each, a “Series”).

(b) On or before the Series Issuance Date relating to any Series, the parties
hereto will execute and deliver a Supplement which will specify the Principal
Terms of such Series. The terms of such Supplement may modify or amend the terms
of this Indenture solely as applied to such Series, and, with the consent of the
Requisite Global Majority, may amend this Indenture as applicable to such other
Series, in accordance with Section 1002 hereof. The obligation of the Indenture
Trustee to authenticate,

 

 

57

 

--------------------------------------------------------------------------------






execute and deliver the Notes of such Series and to execute and deliver the
related Supplement is subject to the satisfaction of the following conditions:

(i) on or before the Series Issuance Date, the Issuer shall have given the
Indenture Trustee, the Manager, the Administrative Agent, each Rating Agency
(and, if such Series is to be registered pursuant to the Securities Act, all
Rating Agencies that have rated any prior Series), each Hedge Counterparty and
each Series Enhancer notice of the Series and the Series Issuance Date;

(ii) the Issuer shall have delivered to the Indenture Trustee the related
Supplement executed by the Issuer;

(iii) the Issuer shall have delivered to the Indenture Trustee any related
Enhancement Agreement executed by each of the parties thereto and each Series
Enhancer under such Enhancement Agreement shall have acknowledged in writing the
terms of the Administration Agreement;

(iv) the Rating Agency Condition shall have been satisfied with respect to each
Series of Notes then Outstanding for which a Rating Agency has assigned a
rating;

(v) the Issuer shall have delivered to the Indenture Trustee, each Rating
Agency, each Hedge Counterparty, each Series Enhancer (provided that unless such
Series Enhancer is then the Control Party for a Series, although the Issuer
shall deliver a copy of such Opinion of Counsel to such Series Enhancer, such
Series Enhancer shall not have any right to approve the contents thereof) and,
if required, any Noteholder, any Opinions of Counsel required by the related
Supplement, including without limitation with respect to enforceability and
security interest perfection issues;

(vi) no Early Amortization Event or Event of Default has occurred and is then
continuing (or would result from the issuance of such additional Series) and
that the issuance of such additional Series would not result in an Early
Amortization Event or Event of Default and the Issuer shall have delivered to
the Indenture Trustee an Officer’s Certificate stating the same;

(vii) such other conditions as shall be specified in the related Supplement; and

(viii) the Issuer shall have delivered to the Indenture Trustee an Officer’s
Certificate that all of the conditions specified in clauses (i) through (vii)
have been satisfied.

Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Supplement and authenticate, execute and deliver the Notes of such Series;
provided, however, that, prior to the issuance of Notes of any Series (other
than the Series 2008-1 Notes), the Issuer shall receive an Opinion of Counsel (a
copy of which Opinion of Counsel shall be delivered by the Issuer to the
Indenture Trustee) to the effect that, for U.S. federal income tax purposes, the
issuance of the Notes of such Series will not (x) adversely affect the tax
characterization as debt of any outstanding Notes of any Series for which an
Opinion of Counsel was rendered in connection with the original issuance of such
Notes to the effect that such Notes are treated as debt for federal tax purposes
and (y) such issuance will not cause the Issuer to be treated as an association
(or publicly traded partnership) taxable as a corporation; and provided further
that, notwithstanding any other provision of this Article, clauses (i), (iii)
and (iv) of this Section shall not apply to the issuance of the initial Series
of Notes or the related Supplement.

 

 

58

 

--------------------------------------------------------------------------------






(c) Notwithstanding any other provision of this Indenture, no Subject Notes may
be issued hereunder except in a transaction or transactions (i) that are not
required to be registered under the Securities Act and (ii) to the extent such
issuance is not required to be so registered by reason of Regulation S under the
Securities Act, that would not be required to be so registered if the interests
so offered or sold were offered and sold within the United States. Any purported
issuance of any Subject Notes in violation of the immediately preceding sentence
shall be void to the greatest extent permitted under Applicable Law.

ARTICLE XI

NOTEHOLDERS LISTS

Section 1101. Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders. Unless otherwise provided in the related Supplement, the Issuer
will furnish or cause to be furnished to the Indenture Trustee and each Series
Enhancer (i) not more than ten (10) days after receipt of a request from the
Indenture Trustee, a list, in such form as the Indenture Trustee may reasonable
require, of the names and addresses and tax identification numbers of the
Noteholders as of such date, and (ii) at such other times as the Indenture
Trustee may request in writing, within 30 days after the receipt by the Issuer
of any such request, a list of similar form and content as of a date not more
than 15 days prior to the time such list is furnished; provided, however, that
so long as the Indenture Trustee maintains the Note Register, no such lists
shall be required to include the names and addresses received by the Indenture
Trustee in such capacity; provided, further, that if the Indenture Trustee is
the Note Registrar, all references in this Section to the Issuer shall be deemed
to refer instead to the Indenture Trustee.

Section 1102. Preservation of Information; Communications to Noteholders. The
Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Noteholders contained in the most recent
list furnished to the Indenture Trustee as provided in Section 1101 and the
names and addresses of Noteholders received by the Indenture Trustee in its
capacity as Note Registrar. The Indenture Trustee may destroy any list furnished
to it as provided in Section 1101 upon receipt of a new list so furnished.

ARTICLE XII

EARLY AMORTIZATION EVENTS

Section 1201. Early Amortization Events. As of any date of determination, the
existence of any one of the following events or conditions shall constitute an
Early Amortization Event:

 

(1)

The occurrence of (i) an Event of Default, or (ii) a breach by the Seller of any
of its obligations under the Contribution and Sale Agreement or any other
Transaction Document to which it is a party, which breach materially and
adversely affects the interests of any Noteholder or Series Enhancer (if such
Series Enhancer is then the Control Party for a Series of Outstanding Notes or
shall have made an unreimbursed payment on its Enhancement Agreement) and which
continues, if curable, for sixty (60) days after the occurrence of such breach;

 

(2)

a Manager Default shall have occurred and then be continuing;

 

(3)

if on any Payment Date, the Aggregate Note Principal Balance exceeds the Asset
Base, and such condition remains unremedied for a period of thirty (30) days;

 

 

59

 

--------------------------------------------------------------------------------






 

(4)

as of any Payment Date occurring after September 30, 2008, the Issuer EBIT to
Issuer Cash Interest Expense Ratio shall be less than 1.1 to 1.0;

 

(5)

as of any Payment Date, the Weighted Average Age of the Eligible Containers
shall be greater than eight and one-half (8.5) years; and

 

(6)

the occurrence of any other event or condition specified as an Early
Amortization Event in a Supplement for any Series.

If the Early Amortization Event described in either of clauses (4) or (5) has
occurred, such condition shall be deemed cured if it does not exist on any
subsequent Payment Date. Except as set forth in the immediately preceding
sentence, if an Early Amortization Event exists on any Payment Date, then such
Early Amortization Event shall, be deemed to continue until the Business Day on
which the Requisite Global Majority waives, in writing, such Early Amortization
Event. The Indenture Trustee shall promptly provide notice of any such waiver to
the Rating Agencies.

Section 1202. Remedies. If an Early Amortization Event shall have occurred and
then be continuing, the Indenture Trustee shall have in addition to the rights
provided in the Transaction Documents, all rights and remedies provided under
all applicable laws.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 1301. Compliance Certificates and Opinions. (a) Upon any application or
request by the Issuer to the Indenture Trustee to take any action under any
provision of this Indenture or any Supplement, the Issuer shall furnish to the
Indenture Trustee a certificate stating that all conditions precedent, if any,
provided for in this Indenture and any relevant Supplement relating to the
proposed action have been complied with and, if required pursuant to the terms
of this Indenture, an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished.

(b) Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(i) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether such covenant or condition has been complied
with; and

(iv) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with; provided that in the case of an
opinion delivered by a law firm, such opinion may, but need not, make such
statements with regard to the individual signing such opinion.

 

 

60

 

--------------------------------------------------------------------------------






Section 1302. Form of Documents Delivered to Indenture Trustee. (a) In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

(b) Any certificate or opinion may be based, insofar as it relates to legal
matters, upon a certificate or opinion of, or representations by, another
Person, unless the Person providing such certificate or opinion knows that the
certificate or opinion or representations with respect to the matters upon which
such Person’s certificate or opinion is based are erroneous.

(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

Section 1303. Acts of Noteholders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture or
any Supplement to be given or taken by Noteholders may be (i) embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Noteholders in person or by an agent duly appointed in writing, (ii)
evidenced by the written consent or direction of Noteholders of the specified
percentage of the principal amount of the Notes, or (iii) evidenced by a
combination of such instrument or instruments; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments, or consent or direction, are delivered to the Indenture Trustee
and, where it is hereby expressly required, to the Issuer. Proof of execution of
any such instrument or of a writing appointing any such agent or of the
execution of any written consent or direction shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Indenture Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Noteholder shall bind every future Noteholder of the same Note
and the Noteholder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.

Section 1304. Inspection. (a) Upon reasonable request, the Issuer agrees that it
shall make available to any representative of the Indenture Trustee, the
Administrative Agent, any Hedge Counterparty or any Series Enhancer and their
duly authorized representatives, attorneys or accountants, for inspection and
copying its books of account, records and reports relating to the Managed
Containers and copies of all Leases or other documents relating thereto at the
times and in accordance with the provisions of the Management Agreement. Each
Noteholder, the Administrative Agent, each Series

 

 

61

 

--------------------------------------------------------------------------------






Enhancer, each Hedge Counterparty and the Indenture Trustee agrees that it and
its Affiliates and their respective shareholders, directors, agents,
representatives, accountants and attorneys shall keep confidential any matter of
which any of them becomes aware through such inspections or discussions (unless
readily available from public sources that did not receive such information from
such Person or otherwise in its possession from a source not having any
confidentiality agreement with the Issuer or the Manager with respect thereto),
except as may be otherwise required by regulation, law or court order or
required by appropriate governmental authorities or as necessary to preserve or
exercise its rights or security under or to enforce the Transaction Documents,
provided that the foregoing shall not limit the right of any Noteholder, any
Series Enhancer or any Hedge Counterparty, as the case may be, to make such
information available to its regulators, securities rating agencies, and to
reinsurers and credit and liquidity providers whom such party reasonably
believes will respect the confidential nature of such information and from whom
such party has requested confidential treatment of such information. Any expense
incident to the reasonable exercise by the Indenture Trustee, the Administrative
Agent, any Series Enhancer, any Hedge Counterparty or any Noteholder of any
right under this Section (except for one annual inspection at the expense of the
Issuer) shall be borne by the Person exercising such right unless an Early
Amortization Event, Manager Default or Event of Default shall have occurred and
then be continuing in which case such expenses shall be borne by the Issuer.

(b) The Issuer also agrees to make available on a reasonable basis to the
Indenture Trustee, Administrative Agent, each Series Enhancer and each Hedge
Counterparty a Managing Officer for the purpose of answering reasonable
questions respecting recent developments affecting the Issuer.

Section 1305. Limitation of Right. Except as expressly set forth in this
Indenture, this Indenture shall be binding upon the Issuer, the Noteholders and
their respective successors and permitted assigns and shall not inure to the
benefit of any Person other than the parties hereto, the Noteholders and the
Manager as provided herein. Notwithstanding the previous sentence, the parties
hereto, the Seller and the Manager acknowledge that each Hedge Counterparty and
any Series Enhancer for a Series of Notes is an express third party beneficiary
hereof entitled to enforce its rights hereunder as if actually a party hereto.

Section 1306. Severability. If any provision of this Indenture is held to be in
conflict with any applicable statute or rule of law or is otherwise held to be
unenforceable for any reason whatsoever, such circumstances shall not have the
effect of rendering the provision in question inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to any extent
whatsoever.

The invalidity of any one or more phrases, sentences, clauses or Sections of
this Indenture shall not affect the remaining portions of this Indenture, or any
part thereof.

Section 1307. Notices. (a) All demands, notices, instructions, directions and
communications hereunder shall be in writing, personally delivered, or by
facsimile (with subsequent telephone confirmation of receipt thereof), or sent
by internationally recognized overnight courier service to:

 

Manager:

 

TAL International Container Corporation

100 Manhattanville Road

Purchase, New York 10577-2135

Attn: Jeffrey M. Casucci, Vice President, Treasury and Credit

Fax: 914-697-2526

 

 

 

62

 

--------------------------------------------------------------------------------






 

 

 

with a copy to:

 

 

 

 

 

TAL International Group, Inc.
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Marc A. Pearlin, General Counsel & Secretary
Fax: 914-697-2526

 

 

 

Issuer:

 

TAL ADVANTAGE II LLC
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey M. Casucci

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

TAL International Container Corporation
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey M. Casucci, Vice President, Treasury and Credit
Fax: 914-697-2526

 

 

 

Indenture Trustee:

 

U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention: TAL Advantage II, LLC, Variable Rate Secured Notes
Fax: 651-495-8090

 

 

 

Administrative Agent:

 

Fortis Capital Corp.
Loan Syndications/Agency
520 Madison Avenue
New York, NY 10022
Attn: Gloria Beloti-Fields, Assistant Vice President
Fax: 212-340-5450

 

 

 

 

 

With a copy to:

 

 

 

 

 

Fortis Capital Corp.
Two Embarcadero Center, Suite 1330
San Francisco, CA 94111
Attn: Menno van Lacum
Fax: (415) 283-3046

 

 

 

Series Enhancer:

 

at the address set forth in the related Enhancement Agreement

 

 

 

Hedge Counterparty:

 

To its address as set forth in the applicable Hedge Agreement

 

 

 

63

 

--------------------------------------------------------------------------------






or at such other address as shall be designated by such party in a written
notice to the other parties. Any notice required or permitted to be given to a
Noteholder shall be given by certified first class mail, postage prepaid (return
receipt requested), or by courier, or by facsimile, with subsequent telephone
confirmation of receipt thereof, in each case at the address of such Noteholder
as shown in the Note Register or to the telephone and fax number furnished by
such Noteholder. Notice shall be effective and deemed received (a) two (2) days
after being delivered to the courier service, if sent by courier, (b) upon
receipt of confirmation of transmission, if sent by fax, or (c) when delivered,
if delivered by hand. Any rights to notices conveyed to a Rating Agency pursuant
to the terms of this Indenture with respect to any Series or Class shall
terminate immediately if such Rating Agency no longer has a rating outstanding
with respect to such Series or Class.

Section 1308. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, OR ANY TRANSACTION CONTEMPLATED
HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS INDENTURE, EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

Section 1309. Captions. The captions or headings in this Indenture are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Indenture.

Section 1310. Governing Law. THE INDENTURE SHALL BE CONSTRUED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF
THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

Section 1311. No Petition. The Indenture Trustee, on its own behalf, hereby
covenants and agrees, and each Noteholder by its acquisition of a Note shall be
deemed to covenant and agree, that it will not institute (or cause or direct or
solicit any Person to institute) against the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law, at any time
other than on a date which is at least one (1) year and one (1) day after the
later of (a) the last date on which any Note of any Series was Outstanding and
(b) the date on which all amounts owing to the Series Enhancers pursuant to the
terms of the Indenture and the Enhancement Agreements have been paid in full.

Section 1312. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTY HERETO, ANY RIGHTS IT MAY HAVE TO
A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY

 

 

64

 

--------------------------------------------------------------------------------






COUNTERCLAIM, ARISING UNDER OR RELATING TO THIS INDENTURE OR ANY OTHER
TRANSACTION DOCUMENT, INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT HEREOF OR THEREOF.

Section 1313. Waiver of Immunity. To the extent that any party hereto or any of
its property is or becomes entitled at any time to any immunity on the grounds
of sovereignty or otherwise from any legal actions, suits or proceedings, from
set-off or counterclaim, from the jurisdiction or judgment of any competent
court, from service of process, from execution of a judgment, from attachment
prior to judgment, from attachment in aid of execution, or from execution prior
to judgment, or other legal process in any jurisdiction, such party, for itself
and its successors and assigns and its property, does hereby irrevocably and
unconditionally waive, and agrees not to plead or claim, any such immunity with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Indenture, the other Transaction Documents or the
subject matter hereof or thereof, subject, in each case, to the provisions of
the Transaction Documents and mandatory requirements of Applicable Law.

Section 1314. Judgment Currency. The parties hereto (A) acknowledge that the
matters contemplated by this Indenture are part of an international financing
transaction and (B) hereby agree that (i) specification and payment of Dollars
is of the essence, (ii) Dollars shall be the currency of account in the case of
all obligations under the Transaction Documents unless otherwise expressly
provided herein or therein, (iii) the payment obligations of the parties under
the Transaction Documents shall not be discharged by an amount paid in a
currency or in a place other than that specified with respect to such
obligations, whether pursuant to a judgment or otherwise, except to the extent
actually received by the Person entitled thereto and converted into Dollars by
such Person (it being understood and agreed that, if any party hereto shall so
receive an amount in a currency other than Dollars, it shall (A) if it is not
the Person entitled to receive payment, promptly return the same (in the
currency in which received) to the Person from whom it was received or (B) if it
is the Person entitled to receive payment, either, in its sole discretion, (x)
promptly return the same (in the currency in which received) to the Person from
whom it was received or (y) subject to reasonable commercial practices, promptly
cause the conversion of the same into Dollars), (iv) to the extent that the
amount so paid on prompt conversion to Dollars under normal commercial practices
does not yield the requisite amount of Dollars, the obligee of such payment
shall have a separate cause of action against the party obligated to make the
relevant payment for the additional amount necessary to yield the amount due and
owing under the Transaction Documents, (v) if, for the purpose of obtaining a
judgment in any court with respect to any obligation under any of the
Transaction Documents, it shall be necessary to convert to any other currency
any amount in Dollars due thereunder and a change shall occur between the rate
of exchange applied in making such conversion and the rate of exchange
prevailing on the date of payment of such judgment, the obligor in respect of
such obligation will pay such additional amounts (if any) as may be necessary to
insure that the amount paid on the date of payment is the amount in such other
currency which, when converted into Dollars and transferred to New York City,
New York, in accordance with normal banking procedures, will result in
realization of the amount then due in Dollars and (vi) any amount due under this
paragraph shall be due as a separate debt and shall not be affected by or merged
into any judgment being obtained for any other sum due under or in respect of
the Transaction Documents.

Section 1315. Hedge Counterparty. Notwithstanding any term or provision of this
Indenture, if an Hedge Counterparty is in default under the related Hedge
Agreement, then such Hedge Counterparty shall not have any right to give or
withhold any consent, direction, notice, request, permission or approval under
this Indenture or to receive any notice, report or other document under this
Indenture or to exercise any other right, power or remedy under this Indenture;
provided, however, that, notwithstanding this Section 1315, no amendment of this
Indenture shall change the rights of the Hedge Counterparty pursuant to Section
1001, 1002 or Section 1006 hereof without the prior written consent of such
Hedge Counterparty .

 

 

65

 

--------------------------------------------------------------------------------






Section 1316. Consents and Approvals. If a consent or approval from any Person
(other than the Issuer and other than any Noteholder) is required under this
Indenture or any Supplement, such consent or approval shall be deemed to have
been given if the Issuer does not receive a written objection from such Person
with ten (10) Business Days after a written request for such consent or approval
shall have been given.

Section 1317. Counterparts. This Indenture may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument. Delivery of an executed counterpart of this Indenture by facsimile
or by electronic means shall be equally effective as of the delivery of an
originally executed counterpart.

 

 

66

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed and delivered, all as of the day and year first
above written.

 

 

 

TAL ADVANTAGE II LLC,

 

 

 

By:

TAL International Container Corporation,
its manager

 



 


By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

App-I

 

--------------------------------------------------------------------------------






 

 

 

U.S. BANK NATIONAL ASSOCIATION,
not individually but solely as Indenture Trustee

 



 


By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

II

 

--------------------------------------------------------------------------------